Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 1 of 40




                       EXHIBIT 2
  Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 2 of 40




                                   Dated 21 December 1995
As amended by an Agreement dated 2 April 1998 pursuant to Special Resolutions passed on 13 February
                                   1998 and 16 February 1998

               As amended pursuant to Special Resolutions dated 14 April 2005 and 29 April 2005

      As amended by an agreement dated 18 December 2009 in respect of certain formal or technical
 amendments pursuant to Clause 17,7 hereof and following amendments to the constitutional documents
 of Rio Tinto Limited and Rio Tinto plc approved by Special Resolutions dated 15 April 2009 and 20 April
                                                    2009




                                          RIO TINTO LIMITED
                                                     and

                                             RIO TINTO PLC




                          DLC MERGER SHARING AGREEMENT




Li n klate rs

One S~lk Street
London EC2Y 8HQ




Telephone (44-20) 7456 2000
Facsimile (44-20) 7456 2222
Ref JAGI/IAH
    Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 3 of 40




Th~s Agreement ~s made on 21 December 1995 between

(1)       Rio Tinto Limited (ACN 004 458 404), formerly CRA Dmlted1, a company incorporated in
          V~ctona, Austraha whose registered office ~s at Level 33, 120 Colhns Street, Melbourne,
          3000, Victoria, Austraha ("RTL"), and

(2)       Rio Tinto plc, formerly The RTZ Corporation plc1, a company incorporated in England with
          registered number 719885 whose registered office ~s at 2 Eastbourne Terrace, London W2
          6LG, England ("RTP")

Whereas

(A)       Following announcements made on 9 October 1995, RTL and RTP entered ~nto an
          Implementation Agreement on 3 November 1995 pursuant to which RTL and RTP have
          agreed to do certain acts and th~ngs to ~mplement the DLC Merger of RTL and RTP

(B)       RTL Shareholder SVC has agreed to exercise the voting rights attached to the RTP Special
          Voting Share ~n accordance w~th the RTL Shareholder Voting Agreement and RTP
          Shareholder SVC and RTAH have agreed that RTAH shall procure that T~nto Holdings
          Austraha Pty Dm~ted shall vote any RTL Ordinary Shares ~t holds and that RTP
          Shareholder SVC shall vote the RTL Special Voting Share ~n accordance w~th the RTP
          Shareholder Voting Agreement

(c)       RTL and RTP w~sh to agree upon the terms of the ongoing relationship between them
          following the DLC Merger, ~nclud~ng the ~mplementat~on of the pnnc~ples relating to
          d~stnbut~ons to be made by RTL and RTP ~n accordance w~th Schedules 1 and 2 to th~s
          Agreement



1         Interpretation

The headings shall not affect the ~nterpretat~on of th~s Agreement, and ~n th~s Agreement, unless
the context otherwise requires


1.1       Definitions
"Aggregate Publicly-held Ordinary Shares" means all of the Pubhcly-held RTL Ordinary Shares
and all of the Pubhcly-held RTP Ordinary Shares from t~me to t~me,

"Applicable Exchange Rate" means, ~n relation to any proposed d~wdend or other d~stnbuhon by
RTL or RTP, the closing m~d-po~nt spot Austrahan dollar-sterhng exchange rate on the Bus~ness
Day before the D~wdend Determination Date relating to the d~wdends or other d~stnbut~ons to be
pa~d or made by RTL and RTP (as shown ~n the London Edition of the F~nanc~al T~mes, or such
other po=nt of reference as the part=es shall agree), or such other spot Austrahan dollar-sterhng
exchange rate or average Austrahan dollar-sterhng exchange rate as at such other date (or over
such period) before a D~wdend Determination Date as the Board of RTL and the Board of RTP
shall agree,

"Applicable Regulation" means, ~n the case of RTL, apphcable Austrahan law and regulations
0ncludlng hstlng rules) and, in the case of RTP, apphcable Enghsh law and regulations 0ncludlng




    The RTZ Corporabon PLC changed ~ts name to R~o T~nto plc and CRA Dm~ted changed ~ts name to R~o T~nto Dm~ted ~n
    each case w~th effect from 2 June 1997




AXXXXXXXX/2 1/09 Mar 2010
  Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 4 of 40




hst~ng rules and gu~dehnes w~th which companies hsted on the London Stock Exchange
customarily comply), ~n each case for the t~me being ~n force and taking account of all waivers or
variations from t~me to t~me apphcable (~n particular s~tuat~ons or generally) to RTL or, as the case
may be, RTP,

"Associate" has the meaning g~ven to ~t ~n Section 9 of the Corporations Act (as amended from
t~me to t~me),

"Associated Tax Credit" means, ~n relation to any d~wdend or other d~stnbut~on payable or
proposed to be pa~d by e~ther RTL or RTP, the amount of any ~mputed or associated tax credit or
rebate or exemption (or the value of any other s~m~lar associated tax benefit ~nclud~ng but not
hm~ted to Austrahan Franking Credits) which would be avadable to a shareholder rece~wng or
entitled to receive the d~wdend together w~th the amount of any credit or benefit ~n respect of any
tax required to be deducted or w~thheld from the d~wdend or other d~stnbut~on by or on behalf of
the paying company,

"Australian dollars" means the lawful currency from t~me to t~me of Austraha,

"Australian Franking Credits" means the franking rebate which certain non-corporate Austrahan
resident recipients of franked d~wdends or other d~stnbut~ons pa~d by RTL may be entitled to claim
pursuant to Part IIIAA of the Income Tax Assessment Act 1936 of Austraha as amended or re-
enacted from t~me to t~me,

"Australian Securities Exchange" means ASX Dm~ted (ACN 008 624 691)or any successor to
that body,

"Board" means the Board of RTL or the Board of RTP as the case may require,

"Board of RTL" means the board of d~rectors of RTL (or a duly appointed committee of that board)
from t~me to t~me,

"Board of RTP" means the board of d~rectors of RTP (or a duly appointed committee of that board)
from t~me to t~me,

"Business Day" means a day on which banks are ordinarily open for bus~ness ~n both London and
Melbourne, excluding Saturdays and Sundays,

"Class Rights Action" means any of the actions hsted ~n Clause 5 1,

"Companies Act Subsidiary" has the meaning ascribed to the term "subsidiary" ~n Section 1159
of the Companies Act 2006 and shall mean when used ~n reference to a company any subsidiary
of that company from t~me to t~me,

"Completion" means the t~me at which the steps set out ~n Clause 5 of the Implementation
Agreement have been completed,

"Corporations Act" means the Corporations Act 2001 (Commonwealth of Austraha) and ~ncludes
a reference to the Corporations Regulations made under that Act,

"Corporations Act Subsidiary" has the meaning g~ven to "subsidiary" ~n Section 9 of the
Corporations Act and when used ~n relation to a body corporate means any subsidiary of that body
corporate from t~me to t~me,

"Current Market Price" has the meaning g~ven to ~t ~n paragraph 5 1 6 of Schedule 2,




AXXXXXXXX/2 1/09 Mar 2010
  Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 5 of 40




"Dividend Determination Date" means the date on which the Board of RTL and the Board of RTP
resolve to pay any d~wdend or to make any other d~stnbut~on (or ~f they resolve on d~fferent dates
to pay or make parallel d~wdends or other d~stnbut~ons, the later of those dates),

"DLC Merger" means the merger of RTL and RTP so that, ~nter aha, RTL and RTP have a un~fied
management structure and so that the businesses of both the RTL Group and the RTP Group are
run on a un~fied bas~s,

"Equalisation Fraction" means the Equahsat~on Ratio expressed as a fraction w~th the numerator
being the number relating to the RTL Ordinary Shares and the denominator being the number
relating to the RTP Ordinary Shares,

"Equalisation Ratio" means the ratio of the d~wdend, capital and voting rights per RTL Ordinary
Share to the d~wdend, capital and voting rights per RTP Ordinary Share (which shall be 1 1
~mmed~ately following the RTL Bonus Issue), which shall be subject to adjustment ~n accordance
w~th Clause 5 1 2(d) and paragraph 5 of Schedule 2,

"Equalisation Share" means, ~n relation to RTL, the RTL Equahsat~on Share and, ~n relation to
RTP, the RTP Equahsat~on Share,

"Financial Period" means a financial year of e~ther RTL or RTP or any other period for which both
of their accounts may by mutual agreement be made up,

"Group" means, ~n relation to RTL, the RTL Group and, ~n relation to RTP, the RTP Group as the
context requires,

"Implementation Agreement" means the Agreement headed "DLC Merger Implementation
Agreement" entered ~nto bet~veen RTL and RTP on 3 November 1995,

"Intellectual Property" means trade marks, service marks, trade names, bus~ness names, Iogos,
get-up,   patents,   ~nvent~ons,   registered and unregistered design rights, copyrights,   rights of
extraction relating to databases, and all other s~m~lar proprietary rights which may subsist ~n any
part of the world, ~nclud~ng, where such rights are obtained or enhanced by registration, any
registration of such rights and apphcat~ons and rights to apply for such registrations,

"Joint Decision" means the approval of any Joint Decision Matter ~n accordance w~th Clause 6,

"Joint Decision Matter" means any of the matters hsted ~n Clause 6 1,

"Limiting Restriction" has the meaning g~ven to ~t ~n Clause 5 1 1,

"Liquidation Exchange Rate" means, as at any date, the closing m~d-po~nt spot Austrahan dollar-
sterhng exchange rate on the Bus~ness Day before such date (as shown ~n the London Edition of
the F~nanc~al T~mes, or such other point of reference as the auditors of RTL and the hqu~dators of
RTP or the auditors of RTP and the hqu~dators of RTL or the hqu~dators of both RTL and RTP, as
the case may be, may determine or, where Clause 11 apphes, as the merchant banks agree or the
third party merchant bank determines),

"London Stock Exchange" means London Stock Exchange plc or any successor to that body,

"Market Value" means, ~n respect of an ~ssue of a relevant share or security, the weighted average
sale price derived from the Austrahan Securities Exchange (~n the case of RTL) and the m~ddle
market quotation derived from the London Stock Exchange Dady Official Dst (~n the case of RTP)
~n each case on the deahng day ~mmed~ately preceding the date on which any such ~ssue ~s
pubhcly announced except that ~n the case of an allotment of RTP Ordinary Shares pursuant to
Article 128 of the RTP Memorandum and Articles ~t shall mean the value of an RTP Ordinary




AXXXXXXXX/2 1/09 Mar 2010
  Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 6 of 40




Share as defined ~n paragraph (D) of that Article and ~n the case of an allotment of RTL Ordinary
Shares by way of d~wdend ~t shall mean the weighted average sale price of an RTL Ordinary Share
derived from the Austrahan Securities Exchange over the five bus~ness days (being trading days of
the Austrahan Securities Exchange) prior to the books closing date ~n respect of that d~wdend,

"Matching Offers" means offers by way of rights e~ther by both RTL and RTP to their respective
holders of Ordinary Shares or by RTL on ~ts own or by RTP on ~ts own to both the holders of RTL
Ordinary Shares and the holders of RTP Ordinary Shares which, so far as ~s practicable, take
place contemporaneously and which the auditors of RTL have certified do not materially
d~sadvantage a holder of a RTL Ordinary Share ~n comparison w~th a holder of a RTP Ordinary
Share and which the auditors of RTP have certified do not materially d~sadvantage a holder of a
RTP Ordinary Share ~n comparison w~th a holder of an RTL Ordinary Share,

"Net Dividend Amount" means, ~n relation to e~ther RTL or RTP, the amount of the d~wdend or
other d~stnbut~on payable or proposed to be pa~d or made by the relevant company at any
particular t~me on ~ts Ordinary Shares, before deduction of any amount ~n respect of tax required to
be deducted or w~thheld from the d~wdend or other d~stnbut~on by or on behalf of the company
paying or making the same and excluding the amount of any Associated Tax Credit, all such
amounts being expressed ~n the currency of payment and on a per share bas~s,

"Ordinary Shares" means, ~n relation to RTL, the RTL Ordinary Shares and, ~n relation to RTP, the
RTP Ordinary Shares,

"Publicly-held Ordinary Shares" means, ~n relation to RTL, Pubhcly-held RTL Ordinary Shares
and, ~n relation to RTP, Pubhcly-held RTP Ordinary Shares,

"Publicly-held RTL Ordinary Shares" means RTL Ordinary Shares the beneficial owners of
which are not members of the RTP Group,

"Publicly-held RTP Ordinary Shares" means RTP Ordinary Shares the beneficial owners of
which are not members of the RTL Group,

"Publicly-held Shares" means, ~n relation to RTL, Pubhcly-held RTL Ordinary Shares and, ~n
relation to RTP, Pubhcly-held RTP Ordinary Shares,

"RTAH" means R~o T~nto Austrahan Holdings Dm~ted, formerly RTZ Austrahan Holdings Dm~ted, a
company ~ncorporated ~n England w~th registered number 464176, whose registered office ~s at 2
Eastbourne Terrace, London W2 6LG,

"RTL Bonus Issue" means the bonus ~ssue of 7 5 RTL Ordinary Shares for each 100 RTL
Ordinary Shares to take place following Completion,

"RTL Deed Poll Guarantee" means the deed of even date herewith whereby RTL guarantees the
obhgat~ons of RTP for the benefit of certain present and future creditors of RTP, as amended from
t=me to t=me,

"RTL Entrenched Provision" has the meaning g~ven to ~t ~n the RTL Memorandum and Articles,

"RTL Equalisation Share" means the equahsat~on share ~n RTL,

"RTL Group" means RTL and ~ts Subsidiaries from t~me to t~me and a member of the RTL Group
means any one of them,

"RTL Memorandum and Articles" means the Memorandum and Articles of Association of RTL
which w~ll be ~n effect ~mmed~ately following Completion, as amended from t~me to t~me,

"RTL Ordinary Shares" means the ~ssued ordinary shares ~n RTL from t~me to t~me,



AXXXXXXXX/2 1/09 Mar 2010
  Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 7 of 40




"RTL Shareholder SVC" means RTL Shareholder SVC Dm~ted, a company ~ncorporated ~n
England w~th registered number 3115178 whose registered office ~s at F~fth floor, 100 Wood Street,
London EC2V 7EX or such other company as replaces RTL Shareholder SVC L~m~ted pursuant to
the terms of the RTL Shareholder Voting Agreement,

"RTL Shareholder Voting Agreement" means the agreement of even date herewith entered ~nto
between RTL Shareholder SVC, The Law Debenture Trust Corporation p lc, RTL and RTP
relating, ~nter aha, to how the RTP Special Voting Share ~s to be voted, as amended from t~me to
t~me,

"RTL Special Voting Share" means the special voting share ~n RTL,

"RTP Deed Poll Guarantee" means the deed of even date herewith whereby RTP guarantees the
obhgat~ons of RTL for the benefit of certain present and future creditors of RTL, as amended from
t~me to t~me,

"RTP Entrenched Provision" has the meaning g~ven to ~t ~n the RTP Memorandum and Articles,

"RTP Equalisation Share" means the equahsat~on share of 10p ~n RTP,

"RTP Group" means RTP and ~ts Subsidiaries from t~me to t~me and a member of the RTP Group
means any one of them,

"RTP Memorandum and Articles" means the Memorandum and Articles of Association of RTP
which w~ll be ~n effect ~mmed~ately following Completion, as amended from t~me to t~me,

"RTP Ordinary Shares" means the ~ssued ordinary shares of 10p each ~n RTP from t~me to t~me,

"RTP Shareholder SVC" means RTP Shareholder SVC Pty Dm~ted (ACN 070 481 908), a
company ~ncorporated ~n V~ctona, Austraha, or such other company as replaces RTP Shareholder
SVC Pty L=m=ted pursuant to the terms of the RTP Shareholder Vot=ng Agreement,

"RTP Shareholder Voting Agreement" means the Agreement of even date herewith entered ~nto
between RTP Shareholder SVC, The Law Debenture Trust Corporation p I c, RTP, RTAH and RTL
relating, ~nter aha, to how the RTL Special Voting Share and the RTL Ordinary Shares held at the
date of th~s Agreement by T~nto Holdings Austraha Pty Dm~ted are to be voted, as amended from
t~me to t~me,

"RTP Special Voting Share" means the special voting share of 10p ~n RTP,

"Special Voting Share" means, ~n relation to RTP, the RTP Special Voting Share and, ~n relation to
RTL, the RTL Special Voting Share,

"sterling" means the lawful currency from t~me to t~me of the United K~ngdom,

"Subsidiary" means, ~n the case of RTL, a Corporations Act Subsidiary and, ~n the case of RTP, a
Companies Act Subsidiary



1.2     This Agreement
References to th=s Agreement are to th=s Agreement as amended from t=me to t=me and shall
~nclude ~ts Schedules, references to Clauses and Schedules are to Clauses of, and Schedules to,
this Agreement




AXXXXXXXX/2 1/09 Mar 2010
    Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 8 of 40




1.3     Currencies
References in this Agreement to "AS" and "cents" are to Australian dollars and cents and to "£" and
"p" are to pounds sterling and to pence sterling or to such other currencies for the time being of
Australia and the United Kingdom respectively



1.4     Genders etc.
Words denoting the s~ngular number only shall ~nclude the plural number also and wce versa,
words denoting one gender shall ~nclude the other genders, and words denoting ~nd~wduals only
shall ~nclude firms and corporations and wce versa



1.5     Resolutions
References to resolutions of the holders of Pubhcly-held Shares of e~ther party shall be deemed to
~nclude resolutions of the members or the relevant class of members of the party concerned on
which only holders of Pubhcly-held Shares have cast their votes or resolutions which would have
been duly passed (or not passed as the case may be) ~f the votes attaching to the non Pubhcly-
held Shares had not been cast, and references to votes being d~sregarded shall be construed
accordingly   References to procedural resolutions comprise all resolutions put to a general
meeting of shareholders which were not ~ncluded ~n the notice of such meeting but nevertheless
fall to be considered by that meeting References to an "equivalent resolution" mean a resolution
considered at the most nearly contemporaneous general meeting of the shareholders of the other
company which bears a close relationship to the relevant resolution being considered at a general
meeting of the shareholders of the first company, so that for example (but w~thout hm~tat~on) a
resolution to appoint or remove an ~nd~wdual as a d~rector of RTP, to appoint or remove the
auditors of RTP or to receive and adopt the accounts of RTP would, ~f no resolution cons~denng
such matters ~n relation to RTL were put to the RTL general meeting, be the "equivalent resolution"
to a resolution relahng to the appointment or removal of the same ~nd~wdual as a d~rector of RTL,
the appointment or removal of the same ~nternat~onal firm of auditors as RTL’s auditors or the
receipt or adoption of RTL’s accounts as the case may be and wce versa



1.6     Rights Issues

References to offers by way of rights ~nclude offers which are subject to such exclusions or other
arrangements as the Board of RTL or the Board of RTP, as the case may be, may deem necessary
or expedient ~n relation to fractional entitlements or legal or practical problems under the laws of,
or the requirements of any recogn~sed regulatory body or any stock exchange ~n, any territory



2       Management of the Businesses

Each party w~ll do, and agrees to procure that each of ~ts Subsidiaries w~ll do, all acts and th~ngs
which may be necessary or desirable to ensure that the businesses of the RTL Group and the RTP
Group are managed on a un~fied bas~s for the benefit of the shareholders of RTL and RTP as a
combined group and that full effect ~s g~ven to th~s Agreement



3       Boards of RTL and RTP

Each party w~ll do all acts and th~ngs necessary and w~th~n their respective powers to ensure that
the board of d~rectors of RTL and the board of d~rectors of RTP comprise the same ~nd~wduals



AXXXXXXXX/2 1/09 Mar 2010
    Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 9 of 40




4       Equalisation of Distributions

The parties w~ll g~ve effect to the prows~ons of Schedules 1 and 2


5       Separate Approvals of Class Rights Actions


5.1     Restriction on certain actions
        5.1.1    If e~ther RTL or RTP proposes to take any of the following achons

                (a)         to offer to the holders of ~ts existing Ordinary Shares generally shares or
                            other securities for subscription or purchase

                                  by way of rights (otherwise than by Matching Offers), where the
                                  proposed offer (when aggregated with (A) any previous offers by
                                  e~ther company of shares or other secunhes for cash by way of rights
                                  or otherwise, but not under Matching Offers, (B) any sales, other
                                  than ~ntra RTP Group sales, by a member of the RTP Group of RTL
                                  Ordinary Shares, and (C) any sales, other than ~ntra RTL Group
                                  sales, by a member of the RTL Group of RTP Ordinary Shares, ~n
                                  each case ~n the relevant period) exceeds the then most L~m~t~ng
                                  Restriction that for the t~me being would be apphcable were shares
                                  or other securities of the relevant descnphon proposed to be offered
                                  ~n fact offered for cash otherwise than pro-rata by way of rights to
                                  existing shareholders of the relevant class e~ther by RTL or by RTP,
                                  or


                            (H)   otherwise than by way of rights, at below Market Value, or

                (b)         to do anything, other than actions hsted ~n Clause 5 1 2, 5 1 3 or 5 1 4,
                            which the Board of RTL and the Board of RTP agree (e~ther ~n a particular
                            case or generally) should be treated as a Class R~ghts Action under th~s
                            Clause 5 1 1,

                            each of them agrees w~th the other that ~t shall only take such action after ~t
                            has been approved by

                                  the consent ~n writing of the holder of the Special Voting Share ~n the
                                  company proposing the action, which consent shall only be g~ven
                                  following the passing of an ordinary resolution approwng the action
                                  by the holders of Pubhcly-held Shares of the other company, and

                                  such ordinary or special resolutions (if any) as are required by
                                  Apphcable Regulation of the company proposing to take such action
                                  on which only holders of Pubhcly-held Shares ~n that company have
                                  voted

                 In th~s Clause 5 1 1 the term "Dm~t~ng Restriction" refers to the hm~t 0f any) on
                offers for cash (otherwise than pro-rata by way of rights to existing holders of
                Ordinary Shares) of shares or other securities existing under restrictions for the
                t~me being apphcable to RTL or RTP under Apphcable Regulation, and for the
                purpose of ascertaining the most L~m~t~ng Restriction at any t~me ~n any s~tuat~on




AXXXXXXXX/2 1/09 Mar 2010
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 10 of 40




                 (a)        a restriction apphcable to RTL shall be treated as also apphcable to RTP
                            (converting the restrictions, expressed ~n terms of a number of RTL shares,
                            ~nto a number of RTP shares by apphcat~on of the Equahsat~on Raho), and
                            wce versa ~n relahon to a restriction apphcable to RTP,

                 (b)        a restriction expressed ~n terms of a nominal amount of RTP’s equity share
                            capital shall be treated as ~f ~t related to the number of RTP Ordinary
                            Shares represented by that nominal amount and then converted ~nto a
                            number of RTL Ordinary Shares by apphcat~on of the Equahsat~on Ratio
                            and any restriction ~n relation to RTL shall be s~m~larly treated,

                 (c)        a restriction (when expressed as a number of RTL Ordinary Shares or RTP
                            Ordinary Shares) that, under Apphcable Regulation, has been derived by
                            apphcat~on of a percentage to a number or nominal amount of RTL
                            Ordinary Shares and/or number or nominal amount of RTP Ordinary
                            Shares rather than to the number of the Aggregate Pubhcly-held Ordinary
                            Shares (taking ~nto account the apphcat~on of the Equahsat~on Ratio as
                            described in paragraphs (a) and (b) above) shall be adjusted to the number
                            that would have been derived from the apphcat~on of such percentage to
                            the number of the Aggregate Pubhcly-held Ordinary Shares (after so taking
                            ~nto account the apphcat~on of the Equahsat~on Ratio), and

                 (d)        any restriction under Apphcable Regulation which comes ~nto force ~n
                            relation to e~ther RTL or RTP after the date hereof which does not fall w~th~n
                            (a), (b) or (c) above shall be apphed to the Aggregate Pubhcly-held
                            Ordinary Shares ~n the way ~n which the Board of RTL and the Board of
                            RTP agree best reflects the rationale underlying paragraphs (a), (b) and (c)
                            above,

                 and the term "relevant period" refers to the period by reference to which any
                 hm~tat~on ~mposed by Apphcable Regulation apphes

        &1.2     If e~ther RTL or RTP proposes to take any of the following actions

                 (a)        to reduce or redeem ~ts own Ordinary Share capital by way of a capital
                            repayment to the holders of ~ts Ordinary Shares or a cancellation of unpaid
                            Ordinary Share capital,

                 (b)        to purchase its own Ordinary Shares (except for such a purchase at,
                            around or below preva~hng market prices for those shares where the
                            purchase occurs in accordance with Apphcable Regulation),2

                 (c)        to go ~nto voluntary hqu~dat~on,

                 (d)        to adjust the Equahsat~on Ratio otherwise than ~n accordance w~th
                            paragraph 5 of Schedule 2,




  At the Annual General Meetings of RTP and RTL held on 13 May and 27 May 1998 respectively special resolutions
  were passed prowd~ng that any future purchases of shares ~n e~ther company by ~tself and any purchases of shares ~n
  RTP by RTL (or any of ~ts subs~d~anes) wdl require no future renewal of shareholder approval (for the purposes of the
  Shanng Agreement and the Articles of Association of RTP and RTL) except to the extent required by relevant UK or
  Austrahan law and Stock Exchange Rules and prowded that such purchases are made at or around the prevad~ng
  market price In 2005 the wording was further extended to cover purchases at below market pnce



AXXXXXXXX/2 1/09 Mar 2010
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 11 of 40




                (e)         to amend the terms of, or terminate, thB Agreement, the RTL Shareholder
                            Voting Agreement or the RTP Shareholder Voting Agreement other than, ~n
                            the case of the RTL Shareholder Voting Agreement or the RTP Shareholder
                            Voting Agreement an amendment to conform such agreement w~th the
                            terms of thB Agreement or, ~n any case, by way of formal or technical
                            amendment which ~s not materially prejudicial to the ~nterests of the
                            shareholders of e~ther party or ~s necessary to correct any ~nconsBtency or
                            manifest error or ~s by way of an amendment agreed between the parties
                            pursuant to Clause 17 6 or the equivalent prows~on of any other such
                            document,

                (f)         to do anything, other than actions hsted ~n Clause 513 or 514, which the
                            Board of RTL and the Board of RTP agree (e~ther ~n a particular case or
                            generally) should be treated as a Class R~ghts Action under th~s Clause
                            512

                each of them agrees w~th the other that ~t shall only take such action after ~t has
                been approved by

                            the consent ~n writing of the holder of the Special Voting Share ~n the
                             company proposing the action, which consent shall only be g~ven following
                            the passing of a special resolution approwng the action by the holders of
                             Pubhcly-held Shares of the other company, and

                             a special resolution of the holders of Pubhcly-held Shares ~n the company
                             proposing the action

        5.1.3    If ~t ~s proposed to amend, remove or alter the effect of (which for the avoidance of
                doubt shall be taken to ~nclude the ratification of any breach of) any RTP
                Entrenched Prows~on or to amend, remove or alter the effect of any other prows~on
                of the RTP Memorandum and Articles which amendment, removal or alteration the
                Board of RTL and the Board of RTP agree should be treated as subject to th~s
                Clause 513, then such action shall require approval by a special resolution of the
                shareholders of RTP (on which no member of the RTL Group has cast a vote or on
                which any votes cast by a member of the RTL Group have been d~sregarded) on
                which, ~f the proposed amendment, removal or alteration has not, by the t~me of the
                closing of the poll on such resolution, been approved by a special resolution of the
                holders of Pubhcly-held RTL Ordinary Shares, the vohng rights of the RTP Special
                Voting Share shall be ~ncreased to such extent as ~s necessary to defeat the
                resolution (and ~n that event the holder of the RTP Special Voting Share shall be
                bound to vote such Share to defeat the resolution) The holder of the RTP Special
                Voting Share shall otherwise not be enhtled to vote on such a resolution

        5.1.4    If ~t ~s proposed to amend, remove or alter the effect of (which for the avoidance of
                doubt shall be taken to ~nclude the ratification of any breach of) any RTL
                Entrenched Prows~on or to amend, remove or alter the effect of any other prows~on
                of the RTL Memorandum and Articles which amendment, removal or alteration the
                Board of RTL and the Board of RTP agree should be treated as subject to th~s
                Clause 514, then such achon shall require

                (a)         the consent ~n writing of the holder of the RTL Special Voting Share (which
                            shall be g~ven ~f the proposed amendment, removal or alterahon has been




AXXXXXXXX/2 1/09 Mar 2010
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 12 of 40




                            approved by a special resoluhon of the holders of Pubhcly-held RTP
                            Ordinary Shares, and otherwise shall be w~thheld), and

                (b)         approval by a special resoluhon of the shareholders of RTL (on which no
                            member of the RTP Group has cast a vote or on which any votes cast by a
                            member of the RTP Group have been d~sregarded) on which, ~f the
                            proposed amendment, removal or alterahon has not, by the hme of the
                            closing of the poll on such resoluhon,     been approved by a special
                            resoluhon of the holders of Pubhcly-held RTP Ordinary Shares, the vohng
                            rights of the RTL Special Vohng Share shall be ~ncreased to such extent as
                            ~s necessary to defeat the resolution (and ~n that event the holder of the
                            RTL Special Vohng Share shall be bound to vote such share to defeat the
                            resoluhon) The holder of the RTL Special Vohng Share shall otherwise not
                            be enhtled to vote on such a resoluhon



5.2     Obligations to convene meetings

        Each party agrees that, ~f the other so requests, ~n relahon to a proposal by the other to
        effect a Class R~ghts Achon, ~ts Board w~ll as soon as prachcable convene a general
        meeting of shareholders to consider and, if thought fit, pass the necessary resoluhons
        approwng such matter



6       Joint Decisions, Polls and Discretionary Matters


6.1     Submission of Joint Decisions to meetings of both companies

        Each of the following matters shall be submitted for approval by a resoluhon of the
        company affected by the matter and by an equivalent resoluhon ~n the other company,
        each by the same majority (~ e both by ordinary or both by special resoluhon) to separate
        meetings of the shareholders of both RTL and RTP 0nclud~ng, for the avoidance of doubt,
        the holders of the Special Vohng Shares), whether or not such approval ~s required by
        Apphcable Regulahon or otherwise

        (a)     the appointment or removal of a d~rector of RTL and/or RTP,

        (b)     the receipt or adoption of the annual accounts of RTL and/or RTP (~f shareholders
                are to be asked to vote on the receipt or adophon of such accounts),

        (c)     a change of name by RTL and/or RTP,

        (d)     any proposed acqu~s~hon or d~sposal and any proposed transachon w~th a
                substanhal shareholder, d~rector or other related party which (~n any case) ~s
                required under Apphcable Regulahon to be authonsed by shareholders,

        (e)     the appointment or removal of the auditors of RTL and/or RTP,

        (f)     the creahon of a new class of shares (or secunhes convertible ~nto, exchangeable
                for or granhng rights to subscribe for or purchase shares of a new class) ~n RTL or
                RTP,

        (g)     a change of the corporate status or rereg~strahon of RTL or RTP,

        (h)     a matter referred to ~n Clause 9 2, and




AXXXXXXXX/2 1/09 Mar 2010
                                                    10
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 13 of 40




                any other matter which both the Board of RTL and the Board of RTP dec~de (e~ther
                ~n a particular case or generally) should be dec~ded upon by Joint Decision

        If a particular matter would otherwise fall both w~th~n Clause 5 1 and w~th~n Clause 6 1,
        then ~t shall be treated as falhng w~th~n Clause 5 1



6.2     Timing of meetings
        If a matter requires a Joint Decision, each party shall do all such acts and th~ngs as may be
        necessary to ensure that the relevant annual or extraord=nary general meet=ngs, as
        appropriate, are held on the same day, or as closely ~n t~me to each other as practicable
        (taking ~nto account the fact that some or all of the d~rectors of RTL and RTP may w~sh to
        attend both meet=ngs)


6.3     Poll
        Each of RTL and RTP agrees w~th the other that any resolution put to ~ts general meeting
        ~n relation to which the RTL Special Voting Share or the RTP Special Voting Share ~s or
        may be enhtled to vote pursuant to Clause 5 1 or Clause 6 1 shall be dec~ded on by a poll



6.4     Timing of Poll

        6.4.1   RTL agrees w~th RTP that any poll on which the RTL Special Voting Share ~s or
                may be entitled to vote shall (as regards the RTL Special Voting Share and any
                RTL Ordinary Shares held by any member of the RTP Group) be kept open for
                such t~me as to allow a general meeting of RTP to be held and for the votes
                attaching to any RTL Ordinary Shares held by any member of the RTP Group and
                the RTL Special Voting Share to be calculated and cast on such poll, although such
                poll may be closed earher ~n respect of shares of other classes and/or RTL
                Ordinary Shares held by persons other than any member of the RTP Group

        6.4.2   RTP agrees w~th RTL that any poll on which the RTP Special Voting Share ~s
                entitled to vote shall (as regards the RTP Special Voting Share) be kept open for
                such t~me as to allow a general meeting of RTL to be held and for the votes
                attaching to the RTP Special Voting Share to be cast on such poll, although such
                poll may be closed earher ~n respect of shares of other classes



6.5     Discretionary Matters
        The parties agree that

        (a)     the Board of RTL and the Board of RTP may by agreement dec~de to seek the
                approval of such majority of the shareholders (or any class of shareholders) of
                e~ther or both of RTL and RTP on any matter which would not otherwise require
                such an approval (or such a high approval threshold), and

        (b)     on any matter which by Apphcable Regulation or by wrtue of the prows~ons of the
                RTL Memorandum and Articles or the RTP Memorandum and Articles requires
                approval of the shareholders of e~ther or both of RTL and RTP (apart from those
                matters for which express prows~on ~s made ~n th~s Agreement), the Board of RTL
                and the Board of RTP may by agreement dec~de that such matter shall be deemed
                to be a Class R~ghts Action requ~nng approval ~n accordance w~th Clause 5 1 1 or



AXXXXXXXX/2 1/09 Mar 2010
                                                   11
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 14 of 40




                Clause 5 1 2 or a Joint Decision Matter requ~nng approval as a Joint Decision or
                whether the matter requires only the approval of the holders of Pubhcly-held RTL
                Ordinary Shares or of the holders of Pubhcly-held RTP Ordinary Shares prowded
                that, on any procedural resolution to be voted on at a meeting of shareholders of
                RTL at which a Joint Decision Matter ~s to be considered, such procedural
                resolution may be voted on by the holder of the RTL Special Voting Share and by
                any member of the RTP Group that holds beneficially any RTL Ordinary Shares
                and on any procedural resolution to be voted on at a meeting of shareholders of
                RTP at which a Joint Decision Matter ~s to be considered, such procedural
                resolution may be voted on by the holder of the RTP Special Voting Share



7       Voting Restrictions


7.1     RTL
        RTL shall procure that no voting rights for the t~me being attaching to any RTP Ordinary
        Shares beneficially owned by any member of the RTL Group are exercised on any
        resolution put to a shareholders meeting of RTP



7.2     RTP
        RTP shall procure that no voting rights for the t~me being attaching to any RTL Ordinary
        Shares beneficially owned by any member of the RTP Group are exercised on any
        resolution put to a shareholders meeting of RTL except a resolution approwng a Joint
        Decision or a procedural resoluhon at a meeting at which a Joint Decision Matter ~s
        considered



8       Information and Intellectual Property


8.1     Disclosure
        SubJect to any relevant obhgat~on owed to a third party and to Clause 8 4, each party shall
        d~sclose, and agrees to procure that each of ~ts Subsidiaries shall d~sclose, to the other all
        ~nformat~on 0nclud~ng Intellectual Property rights) from t~me to t~me relating to their
        respective businesses and agrees to use, and to procure that ~ts Subsidiaries shall use, all
        reasonable endeavours e~ther

        (a)     to obtain a waiver of any relevant obhgat~on owed to a third party to the extent that
                such obhgat~on would prevent d~sclosure to the other of any ~nformat~on, or

        (b)     to obtain the third party’s acceptance that members of the RTL Group or members
                of the RTP Group, as the case may be, are to be treated as permitted recipients
                under the terms of the relevant confident~ahty agreement



8.2     Confidentiality

        Each party undertakes to treat as confidential ~n accordance w~th the terms of any relevant
        confident~ahty agreement, and procure that each of ~ts Subsidiaries shall so treat as
        confidential, any confidential ~nformat~on d~sclosed to ~t or to ~ts Subsidiaries pursuant to
        Clause 8 1



AXXXXXXXX/2 1/09 Mar 2010
                                                  12
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 15 of 40




8.3     Intellectual Property

        To the extent to which it has the right to do so and subject to Clause 8 4, each party (the
        "first party") shall permit members of the Group of the other to use, ~n the course of their
        respective businesses, the Intellectual Property which the first party or its Subsidiaries is
        entitled to use ~n the course of ~ts or their respective businesses Any such permission shall
        be on such terms as may reasonably be required to protect the rights subsisting in such
        Intellectual Property To the extent that RTL and RTP and their respective Subsidiaries do
        not have the right to permit members of the Group of the other to use their Intellectual
        Property, each of RTL and RTP shall use, and procure that its Subsidiaries shall use, all
        reasonable endeavours to obtain such permission whenever requested by the other to do
        so




8.4     Payment of Fees

        Each party acknowledges that it may be necessary or desirable for fees to be charged in
        respect of the supply or provision of information or Intellectual Property or other services or
        benefits pursuant to th~s Agreement,       ~nclud~ng w~thout hm~t ~n c~rcumstances where
        relevant tax laws ~n force from t~me to t~me require determination of an arm’s length
        consideration in respect of transactions between associated enterprises If either or both of
        the parties determine it is necessary or desirable that a fee should be charged in respect of
        a transaction, the parties shall as soon as practicable negotiate in good faith and agree a
        reasonable arm’s length fee appropriate for the transaction concerned prowded that th~s
        Clause shall not apply to the parties’ obligations to make any equahsatlon payments,
        including without limitation any obligation under Clause 4, Clause 11, Schedule 1 or
        Schedule 2



9       Change of Control of Either RTL or RTP


9.1     Enforcement of Articles
        RTP and RTL shall co-operate w~th each other ~n the enforcement of the prows~ons of
        Article 64 of the RTP Memorandum and Articles and Article 145 of the RTL Memorandum
        and Articles



9.2     Acceptance of a takeover offer for RTL

        RTP agrees w~th RTL that ~f a third party (e~ther alone or w~th ~ts Associates) has made an
        offer to shareholders generally to acquire RTL Ordinary Shares, RTP shall procure that
        wh~le such offer remains open for acceptance no member of the RTP Group which holds
        RTL Ordinary Shares beneficially or on behalf of another member of the RTP Group shall
        accept such offer ~n respect of, or otherwise d~spose of, any RTL Ordinary Shares or any
        =nterest there=n w=thout the approval of an ord=nary resolut=on by Jo=nt Dec=s=on on wh=ch
        any votes of the offeror or ~ts Associates (apart from persons who are Associates by wrtue
        of hawng accepted, or submitted forms of acceptance or ~rrevocable undertakings to
        accept, an offer for their RTL Ordinary Shares or RTP Ordinary Shares) shall be
        d~sregarded




AXXXXXXXX/2 1/09 Mar 2010
                                                  13
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 16 of 40




10      Accounting Matters

        The parties agree

        (a)     so far as may be permitted by law, to adopt the same accounting pohcles and apply
                the same accounting practices,

        (b)     to ensure that each of their Financial Periods ends on the same date, and

        (c)     unless and until the shareholders decide otherwise by Joint Decision, that each of
                their auditors shall be part of the same international accounting firm



11      Equalisation of Assets on Termination


11.1    On the termination of th~s Agreement howsoever arising (otherwise than on the final
        w~nd~ng up of RTL or RTP), each party w~ll ~nstruct a merchant bank of ~nternat~onal repute
        to certify, w~th~n 6 weeks after being ~nstructed to do so, the value of the net assets of such
        party as at the date of termination, and w~th~n a further 4 weeks thereafter to approve the
        value of the net assets of the other party as so certified The Board of RTL and the Board
        of RTP shall ensure that the same pnnc~ples of valuation are adopted ~n respect of the
        valuation of each company by such merchant banks If w~th~n such 4 week period such
        merchant banks are unable to agree the value of the net assets of e~ther or both parties,
        then the d~spute shall be referred to a third merchant bank of ~nternat~onal repute (which
        shall act as expert and not as arbitrator) appointed by agreement between the parties, or
        fa~hng such agreement w~th~n 7 days of the end of that 4 week period by the President for
        the hme being of the Law Society ~n England and Wales, and such third merchant bank w~ll
        be ~nstructed by the parties to finish ~ts determination w~th~n a further 4 weeks of being
        appointed (or such longer period as the parties may agree)            The agreement of the
        merchant banks appointed by the parties, or as the case may be the decision of the third
        merchant bank, shall be final and b~nd~ng on the parties


11.2    If the ratio of the values determined ~n accordance w~th Clause 11 1 (applying the
        Dqu~dat~on Exchange Rate or such other rate as such merchant bank or banks shall
        determine or agree) of the net assets per Pubhcly-held RTL Ordinary Share to the net
        assets per Pubhcly-held RTP Ordinary Share does not equal the Equahsat~on Ratio at the
        date of termination of th~s Agreement, then a payment w~ll be made by one party to the
        other of such amount as w~ll result ~n that ratio after such payment (and after making
        prows~on for any tax ~n respect of the receipt or making of such payment and after taking
        account of any offsethng tax credits or losses hawng regard to the proposed method of
        making the payment) being equal to the Equahsat~on Ratio at such date


11.3    Termination of th~s Agreement shall be w~thout prejudice to the rights and obhgat~ons of the
        parties under th~s Clause 11


11.4    The costs of any third merchant bank appointed pursuant to Clause 11 1 are to be borne
        as ~t dec~des




AXXXXXXXX/2 1/09 Mar 2010
                                                  14
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 17 of 40




12      Stock Exchange Obligations

        Each of RTL and RTP will, and so far as ~t ~s able w~ll ensure that each of ~ts Subsidiaries
        w~ll, ensure that ~t ~s ~n a pos~t~on to comply w~th obhgat~ons ~mposed on ~t by all stock
        exchanges on which e~ther or both of their shares are from t~me to t~me hsted, quoted or
        traded   In particular, each party w~ll prowde to the other party all ~nformat~on reasonably
        required by the other party for the purpose of making announcements to any such stock
        exchange and w~ll use all reasonable endeavours to ensure, as far as practicable, that they
        co-ord~nate the content and t~m~ng of release of announcements required by each such
        stock exchange



13      Issue of Equalisation Shares

        The parties agree that the Board of RTL and the Board of RTP may agree to the
        s~multaneous ~ssue of the RTL Equahsat~on Share to a member of the RTP Group and of
        the RTP Equahsat~on Share to a member of the RTL Group ~n each case against payment
        of the nominal value thereof and that neither RTP nor RTL shall ~ssue ~ts Equahsat~on
        Share unless the Board of RTP and the Board of RTL shall have agreed to such ~ssue and
        to the s~multaneous ~ssue of the Equahsat~on Share ~n the other company



14      Relationship with other Documents

        In the event of any confhct between th~s Agreement on the one hand and on the other hand
        e~ther of the RTL Memorandum and Articles or the RTP Memorandum and Articles the
        parties shall use all reasonable endeavours to ensure that any required amendment to the
        RTL Memorandum and Articles or the RTP Memorandum and Articles, as ~s appropriate, ~s
        proposed at general meetings of RTL and/or as the case may be RTP ~n order to conform ~t
        or them w~th the prows~ons of th~s Agreement



15      Restrictions on Share Dealing


15.1    Limits on dealings
        SubJect to Clause 15 2, each party (the "first party") agrees that =t w=ll not, and agrees to
        procure that =ts Subs=d=anes w=ll not

        (a)      sell, d~spose, purchase or otherwise deal ~n shares or other equity securities of the
                 other party, or

        (b)      take any act=on wh=ch w=ll result =n a change to the number of shares or other
                 equity securities of the other party held by the first party’s Group,

        unless and unt=l the Board of the other company has resolved to consent to such sale,
        d~sposal, purchase, deahng or other action


15.2    Exceptions
        The restnct=ons =n Clause 15 1 shall not apply to

        (a)      any sale or d~sposal by e~ther party to ~ts Subsidiary or by a Subsidiary of e~ther
                 party to that party or to another Subsidiary of that party, to any d~sposal permitted



AXXXXXXXX/2 1/09 Mar 2010
                                                  15
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 18 of 40




                by Clause 9 2 or to any purchase or other deahng between e~ther party and ~ts
                Subsidiary or between Subsidiaries of a party,

        (b)     taking up all or any part of an entitlement on a rights ~ssue by the other party,
                rece~wng any bonus ~ssue by the other party or taking up shares under a d~wdend
                re4nvestment plan of the other party, and

        (c)     the purchase by e~ther party and/or any of ~ts Subsidiaries of any Ordinary Shares
                ~n the other party which would have been permitted under th~s Agreement ~f such
                purchase had been made by the other party ~tself



15.3    RTP Shareholder Voting Agreement

        RTP shall procure that, ~f any member of the RTP Group ~nclud~ng T~nto Holdings Austraha
        Pty Dm~ted at any t~me owns any RTL Ordinary Shares, e~ther such member, or a parent
        company of such member, enters =nto an agreement hawng the hke effect =n respect of
        such shares as does the RTP Shareholder Voting Agreement ~n respect of any RTL
        Ordinary Shares owned by T~nto Holdings Austraha Pty Dm~ted



15.4    Disposals treated as issues

        Each party will, ~n observing any hm~tat~on placed on ~t under Apphcable Regulation on
        offers of Ordinary Shares for cash (otherwise than pro-rata by way of rights to existing
        holders of Ordinary Shares) and in applying Clause 5 1 l(a)(0 and paragraph 5 of
        Schedule 2, treat sales of Ordinary Shares owned ~n ~t by the other or any of the other’s
        Subsidiaries (except sales to another member of the other’s Group) as though such sales
        were ~ssues of unissued Ordinary Shares ~n ~ts capital



16      Other Transactions
        SubJect to Clause 2 and Clause 8 4, each party w~ll enter ~nto such further transactions or
        arrangements, and do such acts and th~ngs, as the other may require from t~me to t~me ~n
        the furtherance of the common ~nterests of the shareholders of RTL and RTP as a
        combined group



17      Miscellaneous


17.1    Regulatory
        The parties w~ll co-operate w~th each other from t~me to t~me to ensure that all ~nformat~on
        necessary or desirable for the making of (or responding to any requests for further
        ~nformat~on consequent upon) any notifications or fihngs made ~n respect of th~s
        Agreement, or the transactions contemplated hereunder, ~s supphed to the party deahng
        w~th such notification and fihngs and that they are properly, accurately and promptly made


17.2    No assignment
        Neither of the parties may assign any of ~ts rights or obhgat~ons under th~s Agreement ~n
        whole or ~n part w~thout the approval of the other party




AXXXXXXXX/2 1/09 Mar 2010
                                                 16
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 19 of 40




17.3    No waiver
        No waiver by a party of a failure or failures by the other party to perform any prows~on of
        th~s Agreement shall operate or be construed as a waiver ~n respect of any other or further
        failure whether of a hke or d~fferent character



17.4    No partnership or agency

        Nothing ~n th~s Agreement (or ~n any of the arrangements contemplated hereby) shall be
        deemed to conshtute a partnership between RTL and RTP, nor conshtute e~ther party as
        agent of the other party for any purpose



17.5    Applicable Laws

        Each of the obhgahons of the parties hereto shall be subject to any apphcable law and
        regulation of any relevant regulatory body as ~n force from hme to hme



17.6    Severance
        If any of the prows~ons of th~s Agreement ~s or becomes ~nvahd, ~llegal or unenforceable
        under any relevant law, the vahd~ty, legahty or enforceab~hty of the remaining prows~ons
        shall not ~n any way be affected or ~mpa~red Notwithstanding the foregoing, the parties
        shall thereupon negohate ~n good faith ~n order to agree the terms of a mutually
        sahsfactory prows~on, ach~ewng as nearly as possible the same commercial effect, to be
        subshtuted for the prows~on found to be ~nvahd, ~llegal or unenforceable



17.7    Amendment
        Any amendment to or term~nahon of th~s Agreement shall be made ~n wnhng s~gned by duly
        authonsed representahves of RTL and RTP Any amendments to th~s Agreement which are
        formal or technical ~n nature and which are not materially prejudicial to the ~nterests of the
        shareholders of e~ther party or are necessary to correct any ~ncons~stency or manifest error
        may be agreed between the Board of RTL and the Board of RTP



18      Notices
        Any nohce, demand, consent or other commun~cahon to the parties hereto required to be
        g~ven, made or served for any purposes under th~s Agreement shall be g~ven to, made to or
        served on a party by hand or by facsimile transmission as follows

        to RTL              Level 33
                            120 Colhns Street
                            Melbourne 3000
                            V~ctona, Austraha
                            Tel (613) 9283 3333
                            Fax (613) 9283 3707

                            Attenhon The Company Secretary

        to RTP              2 Eastbourne Terrace
                            London W2 6LG
                            England
                            Tel (44)(0) 20 7781 2000
                            Fax (44) (0) 20 7781 1800


AXXXXXXXX/2 1/09 Mar 2010
                                                   17
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 20 of 40




                            Attention The Company Secretary

        or to such other address or facsimile number as shall have been notified (~n accordance
        w~th th~s Clause) to the other party hereto and ~f sent by facsimile transmission as
        aforesaid shall be deemed to have been g~ven,                 made or served on receipt of a
        transmission record ~nd~cat~ng successful transmission prowded that the same shall
        forthwith be confirmed by post and ~f dehvered by hand shall be deemed to have been
        g~ven, made or served at the t~me of dehvery The failure of the addressee to receive such
        confirmation   shall    not   ~nvahdate   the    relevant   notice,   demand,   consent   or   other
        communication g~ven by facsimile transmission



19      Counterparts

        Th~s Agreement may be entered ~nto ~n any number of counterparts, all of which taken
        together shall constitute one and the same ~nstrument E~ther party may enter ~nto th~s
        Agreement by s~gn~ng any such counterpart



20      Process Agent

        RTL ~rrevocably appoints Trusec Dm~ted of 2 Lambs Passage, London EClY 8BB as ~ts
        agent to accept service of process ~n England ~n any legal action or proceedings arising out
        of or ~n connection w~th th~s Agreement, service upon whom shall be deemed complete
        whether or not forwarded to or received by RTL RTP ~rrevocably appoints Aliens Arthur
        Robinson Corporate Pty Ltd (ACN 001 314 512) of Level 5, Deutsche Bank Place, 126
        Ph~lhp Street, Sydney NSW 2000 as ~ts agent to accept service of process ~n Austraha ~n
        any legal achon or proceedings arising out of or ~n connection w~th th~s Agreement, service
        upon whom shall be deemed completed whether or not forwarded to or received by RTP
        Nothing ~n th~s Agreement shall affect the right to serve process ~n any other manner
        permitted by law Each party agrees that should ~ts process agent cease to act or cease to
        have an address ~n the relevant jurisdiction ~t shall ~mmed~ately appoint a new process
        agent ~n the relevant jurisdiction and notify the other party of such appointment w~th~n 14
        days of such appointment



21      Governing Law

        Th~s Agreement shall be governed by and construed ~n accordance w~th Enghsh law


22      Jurisdiction

        RTL ~rrevocably agrees that the courts of England are to have non-exclusive jurisdiction to
        settle any d~spute which may arise out of or ~n connection w~th th~s Agreement                 RTP
        ~rrevocably agrees that the courts of Austraha are to have non-exclusive jurisdiction to
        settle any d~spute which may arise out of or ~n connection w~th th~s Agreement Each party
        ~rrevocably submits to the jurisdiction of such courts and waives any objection to
        proceedings ~n any such court on the ground of venue or on the ground that the
        proceedings have been brought ~n an ~nappropnate forum

        In witness whereof th~s Agreement has been executed on the date first written above




AXXXXXXXX/2 1/09 Mar 2010
                                                        18
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 21 of 40




THE COMMON SEAL of RIO TINTO
LIMITED
(ACN 004 458 404 was hereunto affixed
~n the presence of


Leon A Daws
D~rector




IAN LESLIE FALCONER
Secretary




SIGNED by [o] for and on behalf of RIO
TINTO PLC
~n the presence of


PDS KING
Sohc~tor




AXXXXXXXX/2 1/09 Mar 2010
                                         19
    Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 22 of 40




                                          Schedule 1
                                  Principles of Equalisation


1       Dividends

1.1     Except ~n relation to d~wdends ~n respect of 1995 and except ~n the c~rcumstances set out
        ~n paragraphs 3 3 and 3 4 of Schedule 2, d~wdends and other d~stnbut~ons w~ll be pa~d or
        made on the Ordinary Shares of RTL and RTP on the bas~s that the ratio of the Net
        D~wdend Amount on one RTL Ordinary Share, to the Net D~wdend Amount on one RTP
        Ordinary Share converted using the Apphcable Exchange Rate, w~ll be the Equahsat~on
        Ratio or as close to the Equahsahon Ratio as ~s reasonably practicable In th~s regard, a
        Net D~wdend Amount may be rounded prowded the Net D~wdend Amount as rounded ~s
        w~th~n a 2% tolerance of the exact Net D~wdend Amount that would result from the ratio of
        the Net D~wdend Amount on one RTL Ordinary Share to the Net D~wdend Amount on one
        RTP Ordinary Share converted using the Apphcable Exchange Rate being exactly equal to
        the Equahsat~on Ratio For the avoidance of any doubt and by way of example using a
        notional exchange rate of A$2 £1 and an Equahsat~on Ratio of 1 1 (and, w~th the exception
        of (g) below, under Apphcable Regulahons as ~n force at the date of th~s Agreement), ~t ~s
        agreed that

        (a)     where RTP pays a d~wdend of 15 pence per share, whether th~s ~s a d~wdend ~n
                respect of which advance corporation tax of 3 75 pence ~s due under the Income
                and Corporation Taxes Act 1988 of the United K~ngdom ("ICTA") or the d~wdend ~s
                a "foreign ~ncome d~wdend", as defined ~n ICTA or a comb~nahon of the two, then
                the Net D~wdend Amount ~s 15 pence per share, and

        (b)     where RTL pays a franked d~wdend of 30 cents per share carrying under Austrahan
                law an Austrahan Franking Credit of 16 875 cents per share, then the Net D~wdend
                Amount ~s 30 cents per share, or

        (c)     where RTL pays an unfranked d~wdend of 30 cents per share carrying no
                Austrahan Franking Credit, then the Net D~wdend Amount ~s 30 cents per share, or

        (d)     where RTL pays an unfranked d~wdend of 30 cents per share to a non-resident and
                d~wdend w~thhold~ng tax ~s deducted at 15 per cent (that ~s, 4 5 cents ~s deducted
                from the 30 cents so that the shareholder receives a cash amount of 25 5 cents per
                share), then the Net D~wdend Amount ~s 30 cents per share, or

        (e)     where RTL pays an unfranked d~wdend of 30 cents per share to a non-resident
                which ~s exempt from d~wdend w~thhold~ng tax, because the foreign d~wdend
                declaration amount ~n respect of the d~wdend ~s 30 cents per share under Section
                 128TC of the Income Tax Assessment Act, then the Net D~wdend Amount ~s 30
                cents per share, or

        (f)     where RTL pays a d~wdend (franked or unfranked) of 30 cents per share to another
                Austrahan company which ~s ehg~ble for a rebate of tax under Section 46 of the
                 Income Tax Assessment Act, then the Net D~wdend Amount ~s 30 cents per share,
                or


        (g)     where RTL pays a d~wdend to an Austrahan resident of 30 cents per share and,
                because of a change ~n Austrahan law subsequent to the date of th~s Agreement,
                the d~wdend does not carry any Austrahan Franking Credit but RTL ~s required by



AXXXXXXXX/2 1/09 Mar 2010
                                                   20
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 23 of 40




                law to w~thhold 10 per cent of the amount of the d~wdend (so that the shareholder
                receives a cash amount of 27 cents per share) then, whether or not the
                shareholder ~s entitled to recover or obtain credit for the amount w~thheld, the Net
                D~wdend Amount ~s 30 cents per share

1.2     If e~ther party (the "first party") does not have sufficient d~stnbutable reserves to pay or
        make any d~wdend or other d~stnbut~on as resolved by ~ts d~rectors, the other party (to the
        extent that ~t has sufficient d~stnbutable reserves after making allowance for the d~wdend or
        other d~stnbut~on to be made to ~ts own shareholders and after making prows~on for any tax
        ~n respect of the making of such payment or d~stnbut~on (taking ~nto account any offsetting
        tax credits, losses or deductions)) w~ll make a payment to the first party or a d~stnbut~on on
        ~ts Equahsat~on Share (~f ~t has been ~ssued and ~f ~ts Board so dec~des), so far as ~t ~s
        practicable to do so, ~n order to ensure that the first party’s d~stnbutable reserves are
        sufficient to pay or make such d~wdend or other d~stnbut~on (and account for any tax
        payable, after taking ~nto account any offsetting tax credits, losses or deductions w~th
        respect to the receipt of the payment or d~stnbut~on or the payment of such d~wdend or the
        making of such other d~stnbut~on) as w~ll satisfy the prows~ons of paragraph 1 1



2       Distributions of Capital

        On the bases and assumptions and subject to the exceptions set out or referred to ~n
        Schedule 2, d~stnbut~ons of capital by each party w~ll be made on the pnnc~ple that the ratio
        of the ~nterests of the holders of Pubhcly-held RTL Ordinary Shares on a per share bas~s ~n
        the aggregate underlying capital of RTL and RTP taken as a whole (the "Aggregate
        Capital") to the ~nterests of the holders of the Pubhcly-held RTP Ordinary Shares on a per
        share bas~s ~n the Aggregate Capital w~ll equal the Equahsat~on Ratio



3       Purchases of Ordinary Shares

        For the avoidance of doubt, but w~thout prejudice to Clauses 5 and 15 of th~s Agreement,
        nothing ~n th~s Agreement shall operate

        (a)     to require that any purchase by e~ther party (the "first party") of Ordinary Shares or
                other shares ~n ~tself shall be accompanied by or ~mply any obhgat~on to make a
                purchase of Ordinary Shares or other shares ~n the other party e~ther by the first
                party or by the other party or any of ~ts Subsidiaries,

        (b)     to require that any purchase by e~ther party (the "first party") and/or any of ~ts
                Subsidiaries of Ordinary Shares or other shares ~n the other party shall be
                accompanied by or ~mply any obhgat~on to make a purchase of Ordinary Shares or
                other shares ~n the first party by the first party or by the other party or any of ~ts
                Subsidiaries,

        (c)     to restnct ~n any way the purchase by e~ther party or any of ~ts Subsidiaries of
                Ordinary Shares or other shares ~n ~tself or ~n the other party

        and no purchase made ~n accordance w~th th~s paragraph 3 at, around or below prevailing
        market prices for the shares being purchased shall require any adjustment to the




AXXXXXXXX/2 1/09 Mar 2010
                                                   21
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 24 of 40




        Equahsat~on Ratio prowd~ng that the price pa~d shall not exceed the maximum from t~me to
        time specified by Apphcable Regulation 3




  At the Annual General Meetings of RTP and RTL held on 13 May and 27 May 1998 respectively special resolutions
  were passed prowd~ng that any future purchases of shares ~n e~ther company by ~tself and any purchases of shares ~n
  RTP by RTL (or any of ~ts subs~d~anes) wdl require no future renewal of shareholder approval (for the purposes of the
  Shanng Agreement and the Articles of Association of RTP and RTL) except to the extent required by relevant UK or
  Austrahan law and Stock Exchange Rules and prowded that such purchases are made at or around the prevad~ng
  market price In 2005 th~s was further extended to cover purchases at below market price



AXXXXXXXX/2 1/09 Mar 2010
                                                         22
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 25 of 40




                                          Schedule 2
                                   Operation of Principles


        General

        The parties will keep under review (and amend, or propose to amend, where necessary)
        the detailed arrangements for equahsat~on embodied ~n th~s Schedule 2 and the RTL
        Memorandum and Articles and the RTP Memorandum and Articles w~th a wew to ensunng
        that such arrangements work ~n conformity w~th the pnnc~ples stated ~n Schedule 1



2       Timing of Distributions

        The parties agree

2.1     that the Boards of RTL and RTP shall resolve to pay d~wdends or make other d~stnbut~ons
        at Board meet=ngs, summoned so that they are held as close =n t=me to each other as =s
        practicable,

2.2     to co-operate w~th a wew to announcing their d~wdends and any other d~stnbut~ons, as far
        as practicable, s~multaneously, and

2.3     to co-operate so far as pract=cable =n co-ord=nat=ng the t=m=ng of all other aspects of
        d~wdend payment or the making of other d~stnbut~ons



3       Equalisation of Net Distributions

        The parties agree to procure that their respective Boards observe the following prows~ons

3.1     In relation to each proposed d~wdend payment or other d~stnbut~on the Board of RTL and
        the Board of RTP shall agree at the Board meetings referred to ~n paragraph 2 1 the Net
        D~wdend Amount ~n respect of the d~wdends or other d~stnbut~ons to be pa~d or made by
        them respect=vely

3.2     SubJect (~n the case of d~wdends) to paragraphs 3 3 and 3 4, the Board of RTL and the
        Board of RTP shall resolve to pay d~wdends or make d~stnbut~ons of such an amount that,
        ~n relation to any proposed d~wdend payment or the making of any d~stnbut~on, the ratio of
        the Net D~wdend Amount ~n respect of one RTL Ordinary Share to the Net D~wdend
        Amount ~n respect of one RTP Ordinary Share, calculated using the Apphcable Exchange
        Rate, =s the Equahsat=on Rat=o

3.3     Notwithstanding paragraph 3 2, e~ther the Board of RTL or the Board of RTP may, after
        consulting the other Board, resolve to pay a d~wdend which ~s lower than the amount that
        would be ~mphed by the Equahsat~on Ratio ~f ~t considers that payment of a d~wdend by
        RTL or RTP, as appropriate, according to the Equahsat~on Ratio would result ~n the
        payment of a d~wdend which ~t would be contrary to Apphcable Regulation to pay

3.4     In addition, RTL and RTP acknowledge that, ~n relation to any proposed d~wdend payment,
        the amounts resolved to be pa~d by the Board of RTL or the Board of RTP may not reflect
        the Equahsat~on Ratio where, following the reduction by one party of ~ts d~wdend payment
        to shareholders ~n accordance w~th paragraph 3 3, subsequent compensatory payments
        are to be made to the relevant shareholders ~n respect of the relevant shares as
        contemplated ~n paragraph 3 6


AXXXXXXXX/2 1/09 Mar 2010
                                                23
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 26 of 40




3.5     Where, for any of the reasons stated ~n paragraphs 3 3 or 3 4, e~ther the Board of RTL or
        the Board of RTP dec~des not to pay a d~wdend according to the Equahsat~on Ratio, RTL
        and RTP shall make available to their shareholders, together w~th and ~n the same manner
        as the announcement of the d~wdend, a statement explaining why d~wdends have been or
        w~ll be pa~d which are not ~n accordance w~th the Equahsat~on Ratio and the ~mphcat~ons of
        that fact for future d~wdends 0n so far as they are known)

3.6     RTL and RTP agree that

        3.6.1   Where, ~n accordance w~th paragraph 3 3, the Board of RTL or the Board of RTP
                has resolved to pay a d~wdend lower than the amount that would be ~mphed by the
                Equahsat~on Ratio, any future compensatory d~wdends may be pa~d at the same
                t~me as routine d~wdend payments by RTL and RTP

        3.6.2    In the following c~rcumstances, the following reserves shall be estabhshed

                (a)         Inability to equalise in whole or in part

                            If the whole or any part of the amount that would otherwise be payable to
                            one party ~n accordance w~th paragraph 1 2 of Schedule 1 or d~stnbutable
                            ~n accordance w~th that paragraph on the RTL Equahsat~on Share or the
                            RTP Equahsat~on Share held by the party entitled to the relevant d~wdend
                            payment (in either case the "affected party") cannot be paid for any reason,
                            then an amount equal to the d~fference between (0 the amount which
                            should have been pa~d ~n accordance w~th paragraph 1 2 of Schedule 1 and
                            (H) the amount actually pa~d shall be credited to a separate reserve ~n the
                            books of the other party (~n sterhng ~f the other party ~s RTP or ~n Austrahan
                            dollars ~f the other party ~s RTL) and shall be preserved by such party so as
                            to be available for payment to the affected party when c~rcumstances
                            permit such    payment to      be   made   and   RTL and    RTP shall     agree
                            arrangements to protect their respective shareholders against s~gn~ficant
                            prejudice caused    by currency fluctuations affecting the value of the
                            separate reserve measured ~n terms of the currency ~n which payment of
                            the compensatory payment or d~wdend w~ll be made or pa~d Th~s reserve
                            w~ll be recorded ~n the books of the relevant company as a reserve for the
                            benefit of the holder of the Equahsahon Share 0f ~t has been ~ssued) and
                            shall otherwise be recorded as a debt due to the party entitled to the
                            payment under paragraph 1 2 of Schedule 1,

                (b)         Cap on own distributions notwithstanding equalisation

                            If the whole or any part of the relevant amount payable ~n accordance w~th
                            paragraph 1 2 of Schedule 1 or d~stnbutable ~n accordance w~th that
                            paragraph on e~ther the RTP Equahsat~on Share or the RTL Equahsat~on
                            Share to the affected party ~s pa~d or d~stnbuted notwithstanding the fact
                            that the affected party (or ~f the affected party ~s not RTP or RTL, whichever
                            of RTP or RTL ~s the ultimate parent of the affected party) w~ll (for any of the
                            reasons specified in sub-paragraph (c) below) pay a lesser Net Dividend
                            Amount to ~ts shareholders than the amount which w~ll be pa~d by the other
                            party (taking into account the Equahsatlon Ratio), the affected party (or if
                            the affected party ~s not RTP or RTL, whichever of RTP or RTL ~s the
                            ultimate parent of the affected party) shall, for the benefit of the holders
                            from t~me to t~me of ~ts Ordinary Shares (the "Reserve Shares") ~n ~ssue at



AXXXXXXXX/2 1/09 Mar 2010
                                                      24
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 27 of 40




                            the t~me that the ~nab~l~ty to pay occurs, estabhsh a reserve ~n ~ts own books
                            of the amount so received which ~t ~s unable to d~stnbute to ~ts shareholders
                            (which, ~n the case of RTL, w~ll be ~n Austrahan dollars and, ~n the case of
                            RTP, will be in sterhng), and

                (c)         Cap on own distributions when no equalisation required

                            A reserve shall be estabhshed for the benefit of the holders of the Reserve
                            Shares of e~ther party ~n the books of that party representing any amounts
                            which, although available to that party (out of the accumulated d~stnbutable
                            reserves of that party),    are by reason of Apphcable Regulation         not
                            permitted to be pa~d to the holders of Reserve Shares of that party and
                            which should have been pa~d to the holders of Reserve Shares of that party
                            ~n order to satisfy the requirements of paragraph 1 2 of Schedule 1

        3.6.3   The reserves estabhshed pursuant to paragraph 3 6 2 shall be

                (a)         reduced proportionately to any decrease ~n the ~ssued share capital of the
                            affected party (or ~f the affected party ~s not RTP or RTL, whichever of RTP
                            or RTL ~s the ultimate parent of the affected party), and

                (b)         adjusted to compensate for changes ~n the taxation regime apphcable to
                            the affected party or the party estabhsh~ng the relevant reserve ~n e~ther
                            case under paragraph 3 6 2(a) so as to ensure that the same net amount is
                            received by the affected party which would have been received had the
                            c~rcumstances ~n paragraph 3 3 not arisen

        3.6.4   There shall be added to the reserves estabhshed pursuant to paragraph 3 6 2 such
                amount of notional ~nterest or other compensation to reflect the delay ~n receipt as
                RTL and RTP may agree

        3.6.5   Any amounts standing to the credit of any reserve estabhshed pursuant to
                paragraph 3 6 2 shall be pa~d to the persons entitled to them as soon as Apphcable
                Regulation so permits

3.7     For the purposes of Article 3(B) of the RTP Memorandum and Articles, Article 8 of the RTL
        Memorandum and Articles and paragraph 1 2 of Schedule 1 the d~wdends to be pa~d or
        d~stnbut~ons made to shareholders and the payments to be made under paragraph 1 2 of
        Schedule 1 or d~stnbut~ons to be made on the RTL Equahsahon Share or on the RTP
        Equahsat~on Share under that paragraph shall be calculated ~gnonng the possibility of any
        requirement or decision to pay a d~fferent amount by reason of any of the c~rcumstances
        described ~n paragraph 3 3



4       Capital


4.1     Liquidation of RTP

        The parties agree that, ~f RTP shall go ~nto hqu~dahon whether compulsory or voluntary and
        whether or not proceedings have been commenced for the hqu~dat~on of RTL, then, unless
        the relevant party has ~ssued an Equahsat~on Share and pursuant to the terms of ~ssue
        thereof ~s required or elects to make a d~stnbut~on on ~ts Equahsat~on Share of an
        equivalent amount, a payment (the "Equahsat~on Payment") shall be made by RTL to RTP
        or, as the case may be, by RTP to RTL ~f e~ther party would have surplus assets available



AXXXXXXXX/2 1/09 Mar 2010
                                                      25
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 28 of 40




        for d~stnbut~on to the holders of ~ts Ordinary Shares after the payment to all creditors and
        holders of prior ranking classes of share of the amounts due to them and the ratio of the
        surplus (~f any) attributable to each Pubhcly-held RTL Ordinary Share to the surplus (~f any)
        attributable to each Pubhcly-held RTP Ordinary Share would otherwise not equal the
        Equahsat~on Ratio The amount of the Equahsat~on Payment shall be calculated as set out
        ~n paragraphs 4 1 1 to 4 1 10 In making such calculation a reserve shall be made for the
        following amounts due ~n respect of shares ~n or reserves of the relevant party, so that the
        Equahsat~on Payment shall not be made by the party from which ~t would otherwise be due
        unless after making such payment there w~ll remain available to such party sufficient funds
        to pay the following amounts due on a return of assets on a hqu~dat~on

        In the case of RTP

        (a)     ~n respect of any statutory entitlements ranking ahead of the entitlements of the
                shareholders on a hqu~dat~on of RTP, the amounts due ~n accordance w~th the
                relevant statute,

        (b)     to the holders of the Preference Shares (as defined ~n the RTP Memorandum and
                Articles) and to the holders of all other classes of share (apart from those hsted
                below) hawng rights to participate on a return of capital ~n priority to the RTP
                Ordinary Shares, the amount payable on a return of capital on such shares,

        (c)     to the holder of the RTP Special Voting Share, the nominal amount pa~d up on such
                Share,

        (d)     to


                            the holder of the RTP Equahsat~on Share (~f any), the nominal amount pa~d
                            up thereon and any amounts standing to the credit of the holder of that
                            share, and

                (u)         RTL, any amount standing to the credit of RTL,

        ~n e~ther case ~n any reserve set up ~n the books of RTP pursuant to paragraph 3 6 2(a),
        and

        (e)     to holders of RTP Ordinary Shares any amounts standing to the credit of any
                reserve for their benefit set up ~n the books of RTP pursuant to paragraph 3 6 2(b)
                or 3 6 2(c)

II.     In the case of RTL

        (a)     In respect of any statutory entitlements ranking ahead of the entitlements of the
                shareholders of RTL on a hqu~dat~on of RTL, the amounts due ~n accordance w~th
                the relevant statute,

        (b)     to the holders of all classes of share (apart from those hsted below) hawng rights to
                participate on a return of capital ~n priority to the RTL Ordinary Shares, the amount
                payable on a return of capital on such shares,

        (c)     to


                            the holder of the RTL Equahsat~on Share (~f any), the nominal amount pa~d
                            up thereon and any amounts standing to the credit of the holder of that
                            share, and

                (u)         RTP, any amount standing to the credit of RTP,



AXXXXXXXX/2 1/09 Mar 2010
                                                    26
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 29 of 40




        ~n e~ther case ~n any reserve ~n the books of RTL pursuant to paragraph 3 6 2(a),

        (d)     to holders of RTL Ordinary Shares any amounts standing to the credit of any
                reserve for their benefit set up ~n the books of RTL pursuant to paragraph 3 6 2(b)
                or 3 6 2(c), and

        (e)     to the holder of the RTL Special Voting Share, the nominal amount pa~d up on such
                share

        4.1.1   For the purpose of calculahng the Equahsat~on Payment, the hqu~dator of RTP shall
                draw up accounts as at the earhest date (the "Reference Date") on which the
                hqu~dator ~s able to make a final d~stnbut~on to creditors and members of RTP to
                show the gross amount which would be available for d~stnbut~on to the holders of
                RTP Ordinary Shares on the hqu~dat~on of RTP after payment ~n full of any amount
                standing to the credit of

        (a)     any member of the RTL Group ~n any reserve set up ~n the books of RTP pursuant
                to paragraph 3 6 2(a), and

        (b)     the holders of RTP Ordinary Shares ~n any reserve set up ~n the books of RTP
                under paragraph 3 6 2(b) or 3 6 2(c)

                and to calculate the amount thereof available for d~stnbut~on to holders of Pubhcly-
                held RTP Ordinary Shares or the amount (expressed as a negative sum) of the
                shortfall which would need to be obtained before the holders of Pubhcly-held RTP
                Ordinary Shares would receive any payment by way of d~stnbut~on 0n e~ther case,
                the "RTP Own D~stnbut~on Amount"), on the assumption that d~stnbut~on to RTP’s
                creditors and members took place on the Reference Date The hqu~dator of RTP
                shall certify the result of such calculation to RTL

        4.1.2   Unless RTL ~s ~n hqu~dat~on at the Reference Date 0n which case paragraph 4 2 1
                shall apply ~nstead of th~s paragraph 4 1 2), for the purpose of calculating the
                Equahsat~on Payment, the Relevant Officer (as defined ~n paragraph 4 5) for the
                t~me being of RTL shall draw up accounts as at the Reference Date of all assets
                (valued as ~f RTL was ~n hqu~dat~on and those assets were to be reahsed by a
                hqu~dator of RTL ~n an orderly manner) and hab~ht~es which would be admissible to
                proof ~f RTL was ~n hqu~dat~on at the Reference Date (other than the asset or
                habH~ty represented by the Equahsat~on Payment) to show the gross amount which
                would be available for d~stnbut~on to holders of RTL Ordinary Shares on the
                hqu~dat~on of RTL (~f ~t were to occur on the Reference Date) after payment ~n full of
                any amount standing to the credit of

                (a)         any member of the RTP Group ~n any reserve set up ~n the books of RTL
                            pursuant to paragraph 3 6 2 (a), and

                (b)         the holders of RTL Ordinary Shares ~n any reserve set up ~n the books of
                            RTL under paragraph 3 6 2(b) or 3 6 2(c)

                and to calculate the amount thereof available for d~stnbut~on to holders of Pubhcly-
                held RTL Ordinary Shares or the amount (expressed as a negative sum) of the
                shortfall which would need to be obtained before the holders of the Pubhcly-held
                RTL Ordinary Shares would receive any payment by way of d~stnbut~on 0n e~ther
                case, the "RTL Own D~stnbut~on Amount"), on the assumption that the d~stnbut~on




AXXXXXXXX/2 1/09 Mar 2010
                                                    27
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 30 of 40




                to RTL’s creditors and members on hqu~dat~on took place on the Reference Date
                The Relevant Officer of RTL shall certify the result of such calculation to RTP

        4.1.3   The hqu~dator of RTP for the t~me being shall make, and certify to RTL, the results
                of the following calculation as at the Reference Date and agree such calculation
                w~th the Relevant Officer of RTL, which calculation w~ll be expressed ~n sterhng,
                w~th any Austrahan dollar amounts being converted to sterhng at the Dqu~dat~on
                Exchange Rate as at the Reference Date




                RTPOD = the RTP Own D~stnbut~on Amount,

                RTLOD = the RTL Own D~stnbut~on Amount,

                RTPOS = the number of Pubhcly-held RTP Ordinary Shares ~n ~ssue on the
                Reference Date,

                RTLOS = the number of Pubhcly-held RTL Ordinary Shares ~n ~ssue on the
                Reference Date, and

                EF = the Equahsat~on Frachon on the Reference Date

                The result of such calculation ~s referred to below as the "Adjusted              RTP
                Distribution Amount"

        4.1.4    If the Adjusted RTP D~stnbut~on Amount ~s equal to or more than the RTP Own
                D~stnbut~on Amount, then (a) ~f the RTL Own D~stnbut~on Amount ~s a positive
                amount, RTL shall pay, out of the assets otherwise available to holders of RTL
                Ordinary Shares, an amount to RTP being the lesser of an amount equal to the
                value of those assets and an amount such that (taking account of any tax payable
                on the making or receipt of that payment, after allowing for any offsetting tax
                credits, losses or deductions) the ratio of the amount available for d~stnbut~on on
                each Pubhcly-held RTL Ordinary Share to the amount available for d~stnbut~on on
                each Pubhcly-held RTP Ordinary Share

                            apart from any undistributed amounts resulting from the payment by RTL to
                            a member of the RTP Group, or by RTP to a member of the RTL Group of
                            any reserves under paragraph 3 6 2(a) or any amounts credited to any
                            reserve ~n the books of RTP for the benefit of holders of RTP Ordinary
                            Shares or any amounts credited to any reserve ~n the books of RTL for the
                            benefit of holders of RTL Ordinary Shares, ~n e~ther case under paragraphs
                            3 6 2(b) or 3 6 2(c), and

                            on the assumption that such d~stnbut~on to RTP’s members and creditors
                            and RTL’s members and creditors took place on the Reference Date, and

                            after taking ~nto account the amount available for d~stnbut~on on each
                            Pubhcly-held RTP Ordinary Share prior to such payment,

                ~s equal to the Equahsat~on Ratio, converting Austrahan dollar amounts to sterhng
                by apphcat~on of the Dqu~d~at~on Exhange Rate at the Reference Date and (b) ~n
                any case, the assets of RTP available for d~stnbuhon, which shall ~nclude any
                d~stnbut~on made on the RTL Equahsat~on Share or any other payment pursuant to



AXXXXXXXX/2 1/09 Mar 2010
                                                        28
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 31 of 40




                th~s Agreement or the RTL Memorandum and Articles, shall belong to and be
                d~stnbuted among the holders of RTP Ordinary Shares rateably according to the
                numbers of RTP Ordinary Shares held by them

        4.1.6    If the Adjusted RTP D~stnbut~on Amount ~s equal to or more than zero, but ~s less
                than the RTP Own D~stnbut~on Amount, the hqu~dator of RTP shall pay out of the
                assets otherwise available for d~stnbut~on to holders of RTP Ordinary Shares an
                amount to RTL such that (taking account of any tax payable on the making or
                receipt of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the ratio of the amount available for d~stnbut~on on each Pubhcly-held
                RTL Ordinary Share

                            apart from any undistributed amounts resulting from the payment by RTP to
                            a member of the RTL Group or by RTL to a member of the RTP Group of
                            any reserves under paragraph 3 6 2(a) or any amounts credited to any
                            reserve ~n the books of RTL for the benefit of holders of RTL Ordinary
                            Shares or any amounts credited to any reserve ~n the books of RTP for the
                            benefit of holders of RTP Ordinary Shares, ~n e~ther case under paragraphs
                            3 6 2 (b) or 3 6 2(c), and

                            on the assumption that such d~stnbut~on to RTP’s members and creditors
                            and RTL’s members and creditors took place on the Reference Date, and

                            after taking ~nto account the amount available for d~stnbut~on on each
                            Pubhcly-held RTL Ordinary Share prior to such payment

                to the amount available for d~stnbut~on on each Pubhcly-held RTP Ordinary Share
                converting sterhng amounts to Austrahan dollars by apphcat~on of the Dqu~dat~on
                Exchange Rate on the Reference Date ~s equal to the Equahsat~on Ratio (and the
                balance of the assets (~f any) of RTP available for d~stnbuhon to the holders of RTP
                Ordinary Shares remaining after any such payment to RTL shall belong to and be
                d~stnbuted among the holders of RTP Ordinary Shares rateably according to the
                numbers of RTP Ordinary Shares held by them)

        4.1.6    If the Adjusted RTP D~stnbut~on Amount ~s zero or a negative amount and the RTP
                Own D~stnbuhon Amount ~s a positive amount then the hqu~dator of RTP shall pay
                out of the assets otherwise available for d~stnbut~on to the holders of RTP Ordinary
                Shares an amount to RTL such that (taking account of any tax payable on the
                making of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the amount available for d~stnbut~on to holders of Pubhcly-held RTP
                Ordinary Shares on the assumption that d~stnbut~on to RTP’s members and
                creditors took place on the Reference Date ~s zero

        4.1.7    If the RTP Own D~stnbut~on Amount ~s zero or a negative amount and the RTL Own
                D~stnbut~on Amount ~s zero or a negative amount, then no payment ~s required to
                be made by the hqu~dator of RTP to RTL or by RTL to RTP and the amount
                available for d~stnbut~on to holders of Pubhcly-held RTP Ordinary Shares ~s zero

        4.1.8    In making the calculations referred to ~n th~s paragraph 4 1, the Relevant Officer of
                RTL and the hqu~dator of RTP shall take ~nto account the d~stnbut~ons which fall to
                be made on those RTP Ordinary Shares which are not Pubhcly-held RTP Ordinary
                Shares and those RTL Ordinary Shares which are not Pubhcly-held RTL Ordinary
                Shares, ~t being acknowledged that for each company the per share d~stnbut~ons




AXXXXXXXX/2 1/09 Mar 2010
                                                         29
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 32 of 40




                 on ~ts Pubhcly-held Ordinary Shares and ~ts non Pubhcly-held Ordinary Shares w~ll
                 be the same

        4.1.9    The certificates which the Relevant Officers of RTL and RTP are required to
                 produce under paragraphs 4 1 1, 4 1 2 and 4 1 3 (the "Certificates") shall be
                 produced w~th~n 6 weeks after the Reference Date and the parties shall procure
                 that all necessary ~nstruct~ons are g~ven to the Relevant Officers of each company
                 to ensure that such certificates are produced w~th~n that hme          The Relevant
                 Officers of each company shall then agree the calculations ~n such Certificates
                 w~th~n 4 weeks of the date on which all such Certificates are produced If they are
                 unable to agree the calculations ~n the Certificates w~th~n such t~me, then the
                 d~spute shall be referred to an ~ndependent firm of accountants agreed by the
                 parties (or fa~hng agreement w~th~n 7 days of the end of that 4 week period,
                 appointed, on the apphcat~on of e~ther party, by the President for the t~me being of
                 the Institute of Chartered Accountants ~n England) The firm so appointed shall act
                 as experts and not as arbitrators and shall be ~nstructed to make ~ts determination
                 w~th~n 4 weeks of ~ts appointment The costs of such firm are to be borne as such
                 firm dec~des Once the calculations ~n the Certificates have been agreed by the
                 Relevant Officers of the parties or determined by the ~ndependent accountants,
                 they shall be conclusive and b~nd~ng on the parties

        4.1.10   The parties shall jointly g~ve such ~nstruct~ons as may be necessary to procure the
                 making of any calculations or certifications required by th~s Clause 4 1



4.2     Liquidation of RTL

        The parties agree that, ~f RTL shall go ~nto hqu~dat~on whether compulsory or voluntary and
        whether or not proceedings have been commenced for the hqu~dat~on of RTP, then, unless
        the relevant party has ~ssued an Equahsat~on Share and pursuant to the terms of ~ssue
        thereof ~s required or elects to make a d~stnbut~on on ~ts Equahsat~on Share of an
        equivalent amount, a payment (the "Equalisation Payment") shall be made by RTP to
        RTL or, as the case may be, by RTL to RTP ~f e~ther party would have surplus assets
        available for d~stnbut~on to the holders of ~ts Ordinary Shares after the payment to all
        creditors and holders of prior ranking classes of share of the amounts due to them and the
        ratio of the surplus (~f any) attributable to each Pubhcly-held RTL Ordinary Share to the
        surplus (~f any) attributable to each Pubhcly-held RTP Ordinary Share would otherwise not
        equal the Equahsat~on Ratio The amount of the Equahsat~on Payment shall be calculated
        as set out ~n paragraphs 4 2 1 to 4 2 10       In making such calculation a reserve shall be
        made for the following amounts due ~n respect of shares ~n or reserves of the relevant
        party, so that the Equahsat~on Payment shall not be made by the party from which ~t would
        otherwise be due unless after making such payment there w~ll remain available to such
        party sufficient funds to pay the following amounts due on a return of assets on a
        hqu~dat~on

        In the case of RTL

        (a)      In respect of any statutory entitlements ranking ahead of the entitlements of the
                 shareholders of RTL on a hqu~dat~on of RTL, the amounts due ~n accordance w~th
                 the relevant statute,




AXXXXXXXX/2 1/09 Mar 2010
                                                  30
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 33 of 40




        (b)     to the holders of all classes of shares (apart from those hsted below) hawng rights
                to participate on a return of capital ~n priority to the RTL Ordinary Shares, the
                amount payable on a return of capital on such shares,

        (c)     to


                            the holder of the RTL Equahsat~on Share (~f any), the nominal amount pa~d
                            up thereon and any amounts standing to the credit of the holder of that
                            share, and

                            RTP, any amount standing to the credit of RTP,

        ~n e~ther case ~n any reserve ~n the books of RTL pursuant to paragraph 3 6 2(a),

        (d)     to holders of RTL Ordinary Shares any amounts standing to the credit of any
                reserve for their benefit set up ~n the books of RTL pursuant to paragraph 3 6 2(b)
                or 3 6 2(c), and

        (e)     to the holder of the RTL Special Voting Share, the nominal amount pa~d up on such
                share

II.     In the case of RTP

        (a)     In respect of any statutory entitlements ranking ahead of the entitlements of the
                shareholders of RTP on a hqu~dat~on of RTP, the amounts due ~n accordance w~th
                the relevant statute,

        (b)     to the holders of the Preference Shares (as defined ~n the RTP Memorandum and
                Articles) and to the holders of all other classes of share (apart from those hsted
                below) hawng rights to participate on a return of capital ~n priority to the RTP
                Ordinary Shares, the amount payable on a return of capital on such shares,

        (c)     to the holder of the RTP Special Voting Share, the nominal amount pa~d up on such
                share,

        (d)     to


                            the holder of the RTP Equahsat~on Share (~f any), the nominal amount pa~d
                            up thereon and any amounts standing to the credit of the holder of that
                            share, and

                (H)         RTL, any amount standing to the credit of RTL,

        ~n e~ther case ~n any reserve set up ~n the books of RTP pursuant to paragraph 3 6 2(a),
        and

        (e)     to holders of RTP Ordinary Shares any amounts standing to the credit of any
                reserve for their benefit set up ~n the books of RTP pursuant to paragraph 3 6 2(b)
                or 3 6 2(c)

        4.2.1   For the purpose of calculating the Equahsat~on Payment, the hqu~dator of RTL shall
                draw up accounts as at the earhest date (the "Reference Date") on which the
                hqu~dator ~s able to make a final d~stnbut~on to creditors and members of RTL to
                show the gross amount which would be available for d~stnbut~on to the holders of
                RTL Ordinary Shares on the hqu~dahon of RTL after payment ~n full of any amount
                standing to the credit of




AXXXXXXXX/2 1/09 Mar 2010
                                                    31
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 34 of 40




                (a)         any member of the RTP Group ~n any reserve set up ~n the books of RTL
                            pursuant to paragraph 3 6 2(a), and

                (b)         the holders of RTL Ordinary Shares ~n any reserve set up ~n the books of
                            RTL under paragraph 3 6 2(b) or 3 6 2(c)

                and to calculate the amount thereof available for dBtnbut~on to holders of Pubhcly-
                held RTL Ordinary Shares or the amount (expressed as a negative sum) of the
                shortfall which would need to be obtained before the holders of the Pubhcly-held
                RTL Ordinary Shares would receive any payment by way of d~stnbut~on 0n e~ther
                case, the "RTL Own DBtnbut~on Amount"), on the assumption that dBtnbut~on to
                RTL’s creditors and members took place on the Reference Date The hqu~dator of
                RTL shall certify the result of such calculation to RTP

        4.2.2   Unless RTP ~s ~n hqu~dat~on at the Reference Date 0n which case paragraph 4 1 1
                shall apply ~nstead of thB paragraph 4 2 2), for the purpose of calculating the
                Equahsat~on Payment, the Relevant Officer (as defined ~n paragraph 4 5) for the
                t~me being of RTP shall draw up accounts as at the Reference Date of all assets
                (valued as ~f RTP was ~n hqu~dat~on and those assets were to be reahsed by a
                hqu~dator of RTP ~n an orderly manner) and habH~t~es which would be admissible to
                proof ~f RTP was ~n hqu~dat~on at the Reference Date (other than the asset or
                habH~ty represented by the Equahsat~on Payment) to show the gross amount which
                would be available for d~stnbut~on to holders of RTP Ordinary Shares on the
                hqu~dat~on of RTP (~f ~t were to occur on the Reference Date) after payment ~n full of
                any amount standing to the credit of

                (a)         any member of the RTL Group ~n any reserve set up ~n the books of RTP
                            pursuant to paragraph 3 6 2 (a), and

                (b)         the holders of RTP Ordinary Shares ~n any reserve set up ~n the books of
                            RTP under paragraph 3 6 2(b) or 3 6 2(c)

                and to calculate the amount thereof available for dBtnbut~on to holders of Pubhcly-
                held RTP Ordinary Shares or the amount (expressed as a negative sum) of the
                shortfall which would need to be obtained before the holders of the Pubhcly-held
                RTP Ordinary Shares would receive any payment by way of d~stnbut~on 0n e~ther
                case, the "RTP Own D~stnbut~on Amount"), on the assumption that the d~stnbut~on
                to RTP’s creditors and members on hqu~dat~on took place on the Reference Date
                The Relevant Officer of RTP shall certify the result of such calculation to RTL

        4.2.3   The hqu~dator of RTL for the t~me being shall make, and certify, the results of the
                following calculation as at the Reference Date and agree such calculation w~th the
                Relevant Officer of RTP, which calculation w~ll be expressed ~n Austrahan dollars,
                w~th any sterhng amounts being converted to Austrahan dollars at the Dqu~dat~on
                Exchange Rate as at the Reference Date

                                                  R TL OS
                 (RTL OD+ RTPOD)×
                                         (RTPOS+ EF)+ RTL OS

where

                 RTLOD = the RTL Own D~stnbut~on Amount,

                 RTPOD = the RTP Own D~stnbut~on Amount,



AXXXXXXXX/2 1/09 Mar 2010
                                                    32
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 35 of 40




                 RTLOS = the number of Pubhcly-held RTL Ordinary Shares ~n ~ssue on the
                 Reference Date,

                 RTPOS = the number of Pubhcly-held RTP Ordinary Shares ~n ~ssue on the
                 Reference Date, and

                 EF = the Equahsat~on Frachon on the Reference Date

        The result of such calculation ~s referred to below as the "Adjusted RTL Distribution
        Amount"

        4.2.4    If the Adjusted RTL D~stnbut~on Amount ~s equal to or more than the RTL Own
                D~stnbut~on Amount, then (a) ~f the RTP Own D~stnbut~on Amount ~s a positive
                amount, RTP shall pay, out of the assets otherwise available to holders of RTP
                Ordinary Shares, an amount to RTL being the lesser of an amount equal to the
                value of those assets and an amount such that (taking account of any tax payable
                on the making or receipt of that payment, after allowing for any offsetting tax
                credits, losses or deductions) the ratio of the amount available for d~stnbut~on on
                each Pubhcly-held RTL Ordinary Share to the amount available for d~stnbut~on on
                each Pubhcly-held RTP Ordinary Share

                            apart from any undistributed amounts resulting from the payment by RTP to
                            a member of the RTLGroup, or from RTLto a member of the RTP Group of
                            any reserves under paragraph 3 6 2(a) or any amounts credited to any
                            reserve ~n the books of RTL for the benefit of holders of RTL Ordinary
                            Shares or any amounts credited to any reserve ~n the books of RTP for the
                            benefit of holders of RTP Ordinary Shares, ~n e~ther case under paragraphs
                            3 6 2(b) or 3 6 2(c), and

                            on the assumption that d~stnbut~on to RTL’s members and creditors and
                            RTP’s members and creditors took place on the Reference Date, and

                            after taking ~nto account the amount available for d~stnbut~on on each
                            Pubhcly-held RTL Ordinary Share prior to such payment,

                ~s equal to the Equahsat~on Ratio, converting Austrahan dollar amounts to sterhng
                by apphcat~on of the Dqu~dat~on Exchange Rate at the Reference Date and (b) ~n
                any case, the assets of RTP available for d~stnbuhon, which shall ~nclude any
                d~stnbut~on made on the RTL Equahsat~on Share or any other payment pursuant to
                th~s Agreement or the RTL Memorandum and Articles, shall belong to and be
                d~stnbuted among the holders of RTP Ordinary Shares rateably according to the
                numbers of RTP Ordinary Shares held by them

        4.2.5    If the Adjusted RTL D~stnbut~on Amount ~s equal to or more than zero, but ~s less
                than the RTL Own D~stnbut~on Amount, the hqu~dator of RTL shall pay out of the
                assets otherwise available for d~stnbut~on to holders of RTL Ordinary Shares an
                amount to RTP such that (taking account of any tax payable on the making or
                receipt of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the ratio of the amount available for d~stnbut~on on each Pubhcly-held
                RTL Ordinary Share,

                            apart from any undistributed amounts resulting from the payment by RTL to
                            a member of the RTP Group or RTP to a member of the RTL Group of any
                            reserves under paragraph 3 6 2(a) or any amounts credited to any reserve




AXXXXXXXX/2 1/09 Mar 2010
                                                        33
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 36 of 40




                            ~n the books of RTP for the benefit of holders of RTP Ordinary Shares or
                            any amounts credited to any reserves ~n the books of RTL for the benefit of
                            holders of RTL Ordinary Shares, ~n e~ther case under paragraphs 3 6 2(b)
                            or 3 6 2(c), and

                (u)         on the assumption that such d~stnbut~on to RTL’s members and creditors
                            and RTP’s members and creditors took place on the Reference Date, and

                            after taking ~nto account the amount available for d~stnbut~on on each
                            Pubhcly-held RTP Ordinary Share prior to such payment,

                to the amount available for d~stnbut~on on each Pubhcly-held RTP Ordinary Share,
                converting Austrahan dollar amounts to sterhng by apphcat~on of the Dqu~dat~on
                Exchange Rate on the Reference Date, ~s the Equahsat~on Ratio (and the balance
                of the assets 0f any) of RTL available for d~stnbut~on to the holders of RTL Ordinary
                Shares remaining after any such payment to RTP shall belong to and be d~stnbuted
                among the holders of RTL Ordinary Shares rateably according to the numbers of
                RTL Ordinary Shares held by them)

        4.2.6    If the Adjusted RTL D~stnbut~on Amount ~s zero or a negative amount and the RTL
                Own D~stnbut~on Amount ~s a positive amount then the hqu~dator of RTL shall pay
                out of the assets otherwise available for d~stnbuhon to the holders of RTL Ordinary
                Shares an amount to RTP such that (taking account of any tax payable on the
                making of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the amount available for d~stnbut~on to holders of Pubhcly-held RTL
                Ordinary Shares on the assumption that d~stnbut~on to RTL’s members and
                creditors took place on the Reference Date ~s zero

        4.2.7    If the RTL Own D~stnbut~on Amount ~s zero or a negative amount and the RTP Own
                D~stnbut~on Amount ~s zero or a negative amount, then no payment ~s required to
                be made by the hqu~dator of RTL to RTP or by RTP to RTL and the amount
                available for d~stnbut~on to holders of Pubhcly-held RTL Ordinary Shares ~s zero

        4.2.6    In making the calculations referred to ~n th~s paragraph 4 2, the Relevant Officer of
                RTP and the hqu~dator of RTL shall take ~nto account the d~stnbut~ons which fall to
                be made on those RTL Ordinary Shares which are not Pubhcly-held RTL Ordinary
                Shares and those RTP Ordinary Shares which are not Pubhcly-held RTP Ordinary
                Shares ~t being acknowledged that for each company the per share d~stnbut~ons on
                the Pubhcly-held Ordinary Shares and the non Pubhcly-held Ordinary Shares w~ll
                be the same

        4.2.9   The certificates which the Relevant Officers of RTL and RTP are required to
                produce under paragraphs 4 2 1, 4 2 2 and 4 2 3 (the "Certificates") shall be
                produced w~th~n 6 weeks after the Reference Date and the parties shall procure
                that all necessary ~nstruct~ons are g~ven to the Relevant Officers of each company
                to ensure that such certificates are produced w~th~n that hme           The Relevant
                Officers of each company shall then agree the calculations ~n such Certificates
                w~th~n 4 weeks of the date on which the Certificates are produced           If they are
                unable to agree the calculations ~n the Certificates w~th~n such t~me, then the
                d~spute shall be referred to an ~ndependent firm of accountants agreed by the
                parties (or fa~hng agreement w~th~n 7 days of the end of that 4 week period,
                appointed, on the apphcat~on of e~ther party, by the President for the t~me being of
                the Institute of Chartered Accountants ~n England) The firm so appointed shall act



AXXXXXXXX/2 1/09 Mar 2010
                                                    34
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 37 of 40




                 as experts and not as arbitrators and shall be ~nstructed to make ~ts determination
                 w~th~n 4 weeks of ~ts appointment The costs of such firm shall be borne by the
                 parties as such firm dec~des Once the calculations ~n the Certificates have been
                 agreed by the Relevant Officers of the parties or determined by the ~ndependent
                 accountants, they shall be conclusive and b~nd~ng on the parties

        4.2.10   The parties shall jointly g~ve such ~nstruct~ons as may be necessary to procure the
                 making of any calculations or certifications required by th~s paragraph 4 2

4.3     To the extent that the prows~ons of th~s Schedule constitute e~ther party (the "first party") a
        creditor of the other party (where the other party ~s ~n hqu~dat~on), the first party w~ll be fully
        subordinated to all other creditors of the other party and to the holders of shares ~n the
        other party which rank ~n priority to the Ordinary Shares ~n the other party

4.4     In th~s Schedule, "the gross amount which would               be available for d~stnbut~on" to
        shareholders means such amount ~gnonng any Equahsat~on Payment or d~stnbut~on on the
        Equahsat~on Share and any tax payable on the making of the Equahsat~on Payment or
        d~stnbut~on, and both "the gross amount which would be available for d~stnbut~on" and "the
        amount available for d~stnbut~on" refer to such amount before deduction of any amount ~n
        respect of tax required to be deducted or w~thheld from the d~stnbut~on to holders of
        Ordinary Shares by or on behalf of the company paying or making the d~stnbut~on but net
        of any tax payable by that company on the d~stnbut~on to holders of ~ts Ordinary Shares

4.5     In th~s Schedule, "Relevant Officer" of a company shall mean the auditor of that company
        or, ~f that company ~s ~n hqu~dat~on, the hqu~dator of that company

4.6     The parties w~ll co-operate to ensure that any calculation or certificate required under the
        Articles of Association of e~ther party ~n connection w~th a d~stnbut~on on the Equahsat~on
        Share shall promptly be produced and agreed ~n accordance w~th the relevant article

4.7     If e~ther party (the "second liquidating party") shall go ~nto hqu~dat~on dunng the period
        between the other party (the "first liquidating party") going ~nto hqu~dat~on and the making
        of the Equahsat~on Payment pursuant to paragraph 4 1 (~f the first hqu~dat~ng party ~s RTP)
        or paragraph 4 2 (~f the first hqu~dat~ng party ~s RTL) then the Reference Date for both
        parties shall be delayed until the later of the Reference Date of the first hqu~dat~ng party
        and the Reference Date of the second hqu~dat~ng party and the Relevant Officer of the
        second hqu~dat~ng party shall be that party’s hqu~dator (and not ~ts auditor)



5       Adjustments to the Equalisation Ratio


5.1     Agreed Adjustments
        RTL and RTP agree w~th each other as follows


        5.1.1    Rights Issues of Ordinary Shares
                 If e~ther RTL or RTP shall offer ~ts Ordinary Shares to the holders of ~ts Ordinary
                 Shares as a class by way of rights or to the holders of ~ts Pubhcly-held Ordinary
                 Shares by way of rights (whether or not ~n any of such cases by way of Matching
                 Offers), the Equahsat~on Ratio shall be adjusted by multiplying the element of the
                 Equahsat~on Ratio relating to the Ordinary Shares of the ~ssu~ng company by the
                 following fraction



AXXXXXXXX/2 1/09 Mar 2010
                                                    35
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 38 of 40




                 X+Z
                 X+Y

                where

                X ~s the number of Ordinary Shares of the ~ssu~ng company which rank for the
                relevant offer,

                Y ~s the number of Ordinary Shares being offered to the holders of Ordinary Shares
                or the holders of Pubhcly-held Ordinary Shares (as the case may be) of the ~ssu~ng
                company, and

                Z ~s the number of Ordinary Shares of the ~ssu~ng company which the aggregate
                amount (~f any) payable for the Ordinary Shares offered by way of rights would
                purchase at the Current Market Price per Ordinary Share determined on the
                deahng day last preceding the date on which such shares are first traded ex-nghts

                Such adjustment shall become effective from the t~me at which the Ordinary
                Shares of the ~ssu~ng company are first traded ex-nghts

                For the purpose of th~s paragraph an offer by a member of the RTP Group of RTL
                Ordinary Shares owned by ~t to holders of Pubhcly-held RTL Ordinary Shares by
                way of rights shall be treated as an offer and ~ssue by RTL of such shares



        5.1.2   Rights Issues of other securities
                 If e~ther RTL or RTP shall offer any securities (other than an offer falhng w~th~n
                paragraph 5 1 1) to the holders of ~ts Ordinary Shares, or to the holders of the
                Ordinary Shares of the other, as a class by way of rights, or to the holders of ~ts
                Pubhcly-held Ordinary Shares, or those of the other, by way of rights (whether or
                not ~n any of such cases by way of Matching Offers), or grant to such holders of
                Ordinary Shares, or to such holders of Pubhcly-held Ordinary Shares, as a class by
                way of rights (whether or not ~n any of such cases by way of Matching Offers) any
                options, warrants or other rights to subscribe for or purchase any securities, the
                Equahsat~on Ratio shall be adjusted by multiplying the element of the Equahsat~on
                Ratio relating to the Ordinary Shares of the company the shareholders of which are
                to receive such offer or grant (the "Relevant Company") by the following fraction

                 X-Y
                   X

                where

                X ~s the Current Market Price of one Ordinary Share of the Relevant Company
                determined on the deahng day last preceding the date such shares are first traded
                ex-nghts, and

                Y ~s the average fair market value of the port~on of the rights attributable to one
                Ordinary Share of the Relevant Company over the five deahng days last preceding
                the date on which such shares are first traded ex-nghts as determined by a
                merchant bank of ~nternat~onal repute appointed by agreement between the Board
                of RTP and the Board of RTL, acting as expert and not as arbitrator and whose
                determination shall be final and b~nd~ng on the parties and on all others affected
                thereby




AXXXXXXXX/2 1/09 Mar 2010
                                                 36
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 39 of 40




                Such adjustment shall become effective from the t~me at which the Ordinary
                Shares of the Relevant Company are first traded ex-nghts, ex-opt~ons or ex-
                warrants


        5.1.3   Alternative adjustment
                 If the Board of RTL and the Board of RTP agree that an adjustment ~n accordance
                w~th paragraph 5 1 1 or 5 1 2 would be ~nequ~table as between the holders of RTL
                Ordinary Shares and the holders of RTP Ordinary Shares, then they may calculate
                the adjustment on some other bas~s which they agree to be appropriate In these
                c~rcumstances the calculation shall be referred to the auditors of RTL and the
                auditors of RTP for them jointly to certify that the adjustment so calculated means
                that the relevant offer does not materially d~sadvantage a holder of a RTL Ordinary
                Share ~n comparison w~th a holder of an RTP Ordinary Share and wce versa In
                making such certification the auditors of RTL and the auditors of RTP shall act as
                experts and not as arbitrators and their certificate shall be final and b~nd~ng on the
                parties and on all others affected thereby



        5.1.4   Subdivisions and Consolidations of Shares
                 If there shall be a consohdahon or subd~ws~on ~n relation to the Ordinary Shares of
                e~ther RTL or RTP, the Equahsat~on Ratio shall be adjusted by multiplying the
                element of the Equahsat~on Ratio relating to the Ordinary Shares of the company
                undertaking the consohdat~on or subd~ws~on by the following fraction

                 X



                where:

                X ~s the aggregate number of Ordinary Shares of such company ~n issue
                ~mmed~ately before such consohdat~on or subd~ws~on, and

                Y ~s the aggregate number of Ordinary Shares of such company ~n                 issue
                ~mmed~ately after, and as a result of, such consohdahon or subd~ws~on

                Such adjustment shall become effective ~mmed~ately after the consohdat~on or
                subd~ws~on, as the case may be, takes effect



        5.1.5   Bonus Issues
                 If e~ther RTL or RTP shall ~ssue any Ordinary Shares credited as fully pa~d to
                ordinary shareholders as a bonus ~ssue ~nclud~ng by way of cap~tahsat~on of profits
                or reserves 0ncludlng any share premium account or capital redemption reserve)
                other than by way of a scrip d~wdend, the Equahsat~on Ratio shall be adjusted by
                multiplying the element of the Equahsat~on Ratio relating to the Ordinary Shares of
                the ~ssu~ng company by the following fraction

                 X



                where:




AXXXXXXXX/2 1/09 Mar 2010
                                                 37
 Case 1:20-mc-00212-AJN Document 39-2 Filed 06/26/20 Page 40 of 40




                X ~s the aggregate number of Ordinary Shares of the ~ssu~ng company ~n ~ssue
                ~mmed~ately before the ~ssue, and

                Y ~s the aggregate number of Ordinary Shares of the ~ssu~ng company ~n ~ssue
                ~mmed~ately after such ~ssue

                Such adjustment shall become effective from the t~me of ~ssue of such Ordinary
                Shares



        5.1.6   Definition
                (a)         For the purposes of th~s paragraph 5 1 "Current Market Price" means, ~n
                            respect of an Ordinary Share ~n RTL or RTP at a particular date, the
                            average value of one such Ordinary Share (being an Ordinary Share
                            carrying full entitlement to d~wdend) for or by reference to the period of 5
                            consecutive deahng days ending on such date determined on such bas~s
                            as the Board of RTP and the Board of RTL agree to be appropriate

                (b)         For the purposes of the definition of "Y" ~n paragraph 5 1 2 the fair market
                            value of the port~on of the rights attributable to one Ordinary Share shall be
                            calculated on a bas~s consistent w~th the calculation of the Current Market
                            Price ~n the defin~hon of "X" ~n the same paragraph



5.2     Certification
        The auditors for the t~me being of RTL and RTP shall jointly certify the arithmetical
        adjustment to be made to the Equahsat~on Ratio ~n the c~rcumstances set out ~n paragraph
        5 1 and ~n any other c~rcumstances where an adjustment ~s made to such Equahsat~on
        Ratio and any adjustments so certified shall, ~n the absence of manifest error, be final and
        b~nd~ng on the parties and on all others affected thereby RTL and RTP agree w~th each
        other to make and co-ord~nate such pubhc announcements as are appropriate ~n relation to
        any such adjustments, subject to any regulatory requirements




AXXXXXXXX/2 1/09 Mar 2010
                                                     38
